Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 1 of 82 PageID #:5




                     EXHIBIT 1
                  Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 2 of 82 PageID #:6
  RetuOate:
    A.
               No return date scheduled
'Haring Date: 2/18/2021 9:30 AM 9:30 AM
                                      -


 Courtroom Number: 2308
                                                                                                                            FILED
  Location: District 1 Court
                                                                                                                            10/20/2020 5:01 PM
          Cook County, IL
                                                                                                                            DOROTHY BROWN
                                                                                                                            CIRCUIT CLERK
                                                                                                                            COOK COUNTY, IL
C')
C.,
                                                                                                                            2020CH06383
C3
                                                                                                                            10846825
0
N
0     Chancery Division Civil Cover Sheet
N
      General Chancery Section                                                                                               (02/19/20) CCCH 0623

                                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                  COUNTY DEPARTMENT, CHANCERY DIVISION

      APPLE.VALLEYNATURAi. FOODS, 1NC,a Michigan
       Corporation and JENINE FARAH TSIKRETSIS                        Plaintiff
                                          V.
                                                                                              2020CH06383
                                                                                   Case No:
      TRAVELERS lNDEl.rNrry COMPANY
                                                                    Defendant

                                                     CHANCERYI DIVISION CIVIL COVER SHEET
                                                         GENERAL CHANCERY SECTION
      A Chancery Division Civil Cover Sheet General Chancery Section shall be filed with the initial complaint in all actions. filed in the General
                                                 -


      Chancery Section of Chancery Division. The information contained herein is for administrative purposes only. Please check the box in
      front of the appropriate category which best characterizes your action.being filed.
      Only one (1) case type may be checked with this cover sheet.

      0005   U Adininiitrative Review                                             0017 ElI Mandamus
      0001   U Class Action                                                       0018 II] Ne Exeat
      0002   I] Declaratory Judgment                                              0019 C] Partition
      0004   Li Injunction                                                        0020 C] Quiet Title
                                                                                  0021 U Quo Warranto
      0007   U. General chancery                                                  0022 U Redemption Rights
      000    U Accounting                                                         0023 U Reformationdf a'Contract
      0011   U Arbitration                                                        0024 C] Rescission QUa Contract
      0012   U Certiorari                                                         0025 U Specific Performance
      0013   U Dissolution of Corporation                                         0026 LI Trust Construction
      0014   U Dissolution of Partnership                                         0050 U Internet Take Down Action (Compromising Images)
      0015   U Equitable Lien
      0016   U lnterplèader                                                                U Other (specify)


      0   Arty. No.: 34981                      C Pro Se 99500
                                                                                  Pro Se Only:   U I have read and agree to the terms of the Clerk's
      Arty Name: PETER S. FARACI                                                                    Clerk's Office Electronic Notice Policy and
                                                                                                    choose to opt in to electronic notice from the
      Atty. for: Plaintiffs                                                                         Clerk's office for this caseat this email address:
      Address: 444N. Northwest Highway, Suite 300
                                                                                  Email:
      City: Park Ridge                                Stare:   IL

      Zip: 60068

      Telephone: 847-292..0199

      Primary Email: -faraci@faradilaw.cçm
                                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                            cookcouniyclerkofcourt.org
                                                                           .l'ae I Oil
               Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 3 of 82 PageID #:7
'Return Date: No return date scheduled
 Hearing Date: 2/18/2021 9:30 AM 9:30 AM
                                 -


 Courtroom Number:'2308
 Location: District 1 Court                                                                            FILED
         Cook County, IL                                                                               10/21/2020 2:56 PM
                                                                                                       DOROTHY BROWN
                                                                                                       CIRCUIT CLERK
                                                                                                       COOK COUNTY, IL
                                                                                                       2020CH06383

                                                                                                       10859787
             2120 Served
                  -                           1121 -    Served
             2220 Not Served
                  -                           2221  -   Not Served
             2320 -Served By Mail             2321  -   Served By Mail
             2420 Served By Publication
                  -                           2421  -   Served By Publication
             Summons Alias Summons
                         -                                                                 (08/01/18) CCG 0001 A

                               IN THE.CI.RCUIT COURT OF COOK COUNTY, ILLINOIS
             APPLE VALLEY NATURAL FOODS. INC. a
             Michigan Corporation, and
             JENINE FARAH TSIKRETSISj all parties)
                                                                    Case No.    2020C1-I06383
                                     V.


             TRAVELERS INDEMNITY COMPANY

                                          L SUMMONS            0 ALIAS SUMMONS

             'rocach Defendant
                      e d      Travelers Indemnity Company,
                                 ,                   m       C/O Illinois Director of Insurance.
                               320 W Washington St., Springfield, Illinois 62767Attn-Marcy Savage
                                 :




             YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
             which is hereto attached, or otherwise. file your appearance and pay the required fee within thirty
             (30) days, after service of this Summons, not counting the day of service. To file your, answer or
             appearance you need access to the internet. Please visit wwv.cookcountyçerkofcourt.org to initiate
             this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
             the last page of this document for location information.
             If you fail to do so, a judgment by default may be entered against you for the relief
             requested in the complaint.
             To the Officer:
             This Summons must be returned by the officer or other person to whom it was given for service,
             with endorsement of service and fees, if any, immediately after service. If service cannot be made,
             this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
             days after its date.




                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                               cOokcountyclerkofcourt.org
                                                              Pagv 1 of 3
      Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 4 of 82 PageID #:8


Summons - Alias Summons                                                               (08/01/18) CCG       0001 B

'   E-filing isnow mandatory for documents in civil cases with limited exemptions. To c-file, you must first
create an account with an c-filing service provider. Visit htp://efile.illinoiscourts.gov/service-providers.htrn
to learn more and to select a service provider. If you need additional help or have trouble c-filing, visit.http://
www.illinóiscourtsgóv/I1AQ/gethelp.asp, or talk with your local circuit clerk's office.


                                                                          10/21/2020 256 PM DOROTHY. BROWN.
Atty. No: 34981                                              Witness:

    Atty Name: Peter S. Farad

Atty. for: Plaintiffs                                               DOROTHY                        of Court
Address: 444 N. Northwest Highway, STE 300
                                                             Date of Service:
City: Park Ridge                                             (To be inserted by officer on copy left with
State:      IL     Zip:
                          60068                              Defendant or other person):

Telephone: 847-292-0199

Primary Email: faraci@faracilaw.com




                  Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                    cookcountyclerkofcourt.org
                                                       Page 2nf 3
.1 •        Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 5 of 82 PageID #:9




             CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS.

       0      Richard Daley Center                        C)     Domestic Relations Division
              50 W Washington                                    RichardJ Daley Center
              Chicago, IL 60602                                  50 \V \Vashingtori, Rm 802
       o      District 2 Skokie
                       -
                                                                 Chicago, IL 60602
              5600 Old Orchard Rd                                Hours: 8:30 am 4:30 pm
                                                                                -




              Skokie, IL 60077                           C)      Civil Appeals
       C)     District 3 Rolling Meadows
                       -
                                                                 Richard) Daley Center
              2121 Euclid                                        50 \V Washington, Rm 801
              Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                 1-fours: '8:30 am 4:30 pm
                                                                                -

       0      District 4 Maywood
                       -



              1500 Maybrook Ave                          0       Criminal Department
              Mayw.00d, IL 60153                                 Richard Daley Center
                                                                 50 WWashirigton, Rm 1006
       o      District 5 Bridgeview
                       -
                                                                 Chicago, IL 60602
              10220 S 76th Ave                                   Hours: 8:30 am 4:30 pm
                                                                                -

              Bridgeview, IL. 60455
                                                         C)      County Division
       0      District 6- Markham
                                                                 Richard) Daley Center
              16501 S Kedzie Pkwy
                                                                 50 \V Washington, Rm 1202
              Markham, IL.60428                                  Chicago, IL 60602
       0      Domestic Violence Court                            Hours: 8:30 am 4:30 pm
                                                                                -



              555 W Harrison
                                                         0       Probate Division
              Chicago, IL 60607
                                                                 Richard J Daley Center
       C)     Juvenile Center Building                           SO W Washington, Rm 1202
              2245 W Ogden Ave, Rm 1.3                           Chicago, IL .60602
              Chicago, IL.60602                                  Hours: 8:30 am 4:30 pm
                                                                                -




       o      Criminal Court. Building                   0       Law Division
              265.0,S California Ave, Rh 526                     Richard j, DalCy Center'
              Chicago, IL 60608                                  50 \V Washington, Rm 801
                                                                 Chicago, 1L 60602
       Daley Center. Divisions/Departments                       Hours: 8:30 am.- 4:30 pm
       o      Civil Division                             0       Traffic Division
              RichardJ Daley Center                              Richard I Daley Center
              50 W Washington, Rm 601                            50W Washington, Lower Level
              Chicago, IL 60602                                  Chicago, IL 60602
              Hours: 8:30 am 4:30 pm
                              -
                                                                 Hours: 8:30 am 4:30 pm
                                                                                -




       ®      Chancery Division
              Richard j Daley Center
              50 W Washington, Rm-802
              Chicago, IL 60602
              Hours: 8:30 am 4:30 pm
                              -




                      Dorothy Brown, Clerk of the Circuit Court of Cook County Illinois
                                        cookcountyclerkofcourt.org
                                                   Page 3 of 3
   Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 6 of 82 PageID #:10
Hearing Date: 2/18/2021 9:30 AM 9:30 AM
                                    -


Courtroom Number: 2308
LOcation: District 1 Court
        Cook County, IL                                                                             FILED
                                                                                                    10/20/20205:01 PM
                    IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                                   DOROTHY BROWN
                                                                                                    CIRCUIT CLERK
                                  CHANCERY DIVISION                                                 COOK COUNTY, IL
                                                                                                    2020CH06383
   APPLE VALLEY NATURAL FOODS,                            )
   INC., a Michigan Corporation and                       )
   JENINE FARAH TSIKRETSIS,                               )
                                                              Case No.
                                                                          20200H06383
                                                          )
                 Plaintiffs,                              )
                                                          )
            V.                                            )
                                                          )
   TRAVELERS INDEMNITY COMPANY,                          ')
   a Corporation,
                                                          )
                 Defendant.
                                                          )


                         COMPLAINT FOR DECLARATORY JUDGMENT

          Plaintiffs, Apple Valley Natural Foods,. Inc., a Michigan corporation and Jeñine Farah

 Tsikretsis, by and through their undersigned attorneys, Faraci and Farad, hereby complain of

 Defendant, Travelers, Indemnity Company, as follows:

                                            NATURE OF ACTION

          1.       Plaintiff Jenine Farah Tsikretsis brings"this action for a judicial declaration that she

      is entitled to recover for bodily injuries she sustained on October 22, 2018 where she was

      struck as a pedestrian by Juan Bautista Taipe' (the "Accident") Defendant Travelers issued a

      commercial aUtomobile.insurance. policy to Apple Valley Natural Foods, Inc. During this time,

      Apple Valley Natural Foods, Inc. provided Tsikretsis with permission to use an auto that was

      covered under the commercial automobile insurance policy. Tsikretsis sustained bodily

      injuries by another insured as a result of the Accident.and is entitled to recover damages from

      Travelers under the Policy. Tsikretsis now seeks a judicial determination of her rights under



  'Plaintiff has settled and signed a release with Mr. Taipe's insurance company on May 24, 2019,
    Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 7 of 82 PageID #:11
V




     the policy with respect to coverage for the damages she sustained from her bodily injuries as a

     result of the Accident.

                                                PARTIES

        2.      Plaintiff Apple Valley Natural, Foods, Inc. ("Apple Valley Foods"), is a Michigan

     corporation with its principal place of business in Berrien Springs, Michigan.

        3.      Plaintiff Jenine Farãh Tsikretsis ("Tsikretsis") is an individual residing in Park

     Ridge, Illinois.

        4.      Defendant Travelers Indemnity Company ("Travelers") is a corporation

     incorporated under the laws of Connecticut with its principal, place of business located in

     Hartford, Connecticut.

                                  JURISDICTION AND VENUE

        5.      Jurisdiction is proper in Cook County. Venue is proper pursuant to Sections 2-101

     and 2-102 of the Illinois Code of Civil Procedure beàuse Defendant resides or does business

     in Cook County. Additionally, the transaction or conduct out of which the cause of action

     arose took place in Cook County.

        6.       An actual controversy exists between the parties within the meaning of 735 1LCS

     5/2-701 with respect to Traveler's obligation to pay Tsikretsis under the policy for bodily

     injuries she suffered as a result of the Accident.

                                       STATEMENT OF CLAIM

     A. The Travelers Policy and Endorsement

         7.     Travelers issued a Commercial Insurance Policy numbered BA4KO75O9O18CAG

     to. named :insured Apple Valley Natural Foods (the. "Policy"). The policy was in effect from

     January 1, 2018 to January 1 20.19. A copy-of the policy is attached as Exhibit A.




                                                   2
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 8 of 82 PageID #:12




     8.        The policy contains an endorsement titled MICHIGAN UNINSURED

  MOTORISTS COVERAGE (the "Endorsement"). A copy of the Endorsement is attached as

  Exhibit B.

     9.        Section A of the Endorsement titled COVERAGE, states in part as follows:

     "A.       Coverage

               1. We will pay all sums the 'insured' is legally entitled to recover as compensatory
                  damages from the owner or driver of an 'uninsured motor vehicle'. The
                  damages must result from 'bodily injury' sustained by the 'insured' caused by
                  an 'accident' The owner's or driver's liability for these damages must result
                  from the.ownership, maintenance, or use of the 'uninsured motor vehicl&.
               2. With respect:to damages resulting from an 'accident' with a vehicle described
                  in Paragraph b, of thedefinition of 'uninsured motor vehicle'.,.we will pay under
                  this coverage only if Paragraph a.Or b. below applies:
                      a. The limii of any applicable liability bonds or policies has been
                          exhausted by payEnent of judgments or settlements; or
                      b. A tentative settlement has been made between an 'insured' and the
                          insurer of a vehicle described in Paragraph b. of the definition of
                          'uninsured motor vehicle' and we:
                               1) Have been given prompt written notice of such tentative
                                   settlement; and
                               2) Advance payment to the 'insured' in an amount equal to the
                                   tentative settlement within 30 days after receipt of
                                   notification." pg. 1 of Exhibit B

     10.       Section B of the Endorsement titled WHO IS AN INSURED, states in part as

 follows:

     "B.       Who Is An Insured

               If the Named Insured is designated in the Declaration as:
               1. An individual,.then the following are 'insureds':...
               2. A partnership, limited liability company, corporation or any other form of
                    organization, then the following are 'insureds':
                       a. Anyone "occupying a covered "auto' or a temporary substitute for a
                           covered 'auto':...
                       b. Anyone for damages he-or she is entitled to recover because of 'bodily
                           injury' sustained by another 'insured'." pg. 1 of Exhibit B




                                                3
    Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 9 of 82 PageID #:13




           II.       Section F of the Endorsement titled ADDITIONAL DEFINITIONS, states in part

       as follows:

           "F.       Additional Definitions

                     As used in this endorsement...

                     3. 'Uninsured motor vehicle' means a land motor vehicle or 'trailer':
                           a. For which no liability bond or policy at the time of an 'accident'
                               provides at least the amounts required by the applicable law where a
                               covered 'auto" is principally garaged;
                           b. That is an underinsured motor vehicle. An underinsured motor vehicle
                               is:a land motor vehicle or 'trailer' for which the sum of all.liability bOnds
                               or policies at the time of an 'accident' provides at least the amounts
                               required by the applicable law where a covered 'auto' is principally
                               garaged, but that sum is less than the Limit of Insurance of this
                               coverage. pg. 4 of Exhibit B
                                              ."




       B. Tsikretsis Accident

           12.       During the relevant time period, Apple Valley Foods was a Michigan corporation

       located in Berrien Springs, Michigan.

           13        Apple Va[leyFood owned a 2016 Subaru CrOstrek, VITN JF2GPALC2GH299867

       (the "Subject..Auto"), that was a covered auto under the Travelers Policy.

           14.       Apple Valley Foods provided Tsikretsis with permission 'to drive the Subject Auto

       back and forth to work and to park the Subject Auto at her home in Park Ridge, Illinois.2

           15.       On or about October 22, 2018, Tsikretsis was on a walk by herhomein Park Ridge,

      Illinois when she was struck by Mr. Juan Bautista Taipe's car as she was still in the crosswalk3

       (the "Accident")

           16.       Mr. Taipe's insurance provider, State Farm, tendered their policy limit to Tsikretsis

      of $25,000 for Mr. Taipe's release for any bodily injury arising from the Accident.



2
    Apple Valley Natural Foods, Inc. is a family owned business. Tsikretsis' husband, Joseph Tsikretsis is the CEO.
    Mr. Taipe has since plead guilty, to failing to yield to a.pedeslrian at a crosswalk onNovember 16,2018.


                                                           4
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 10 of 82 PageID #:14




     17'.    Farmers' Insurance, tendered their policy limit to Tsikretsis of $75,000.00 to settle

  their underinsured motorist claim that was for a different vehicle covered under the Farmers

  Insurance policy..

      18.    On December 19, 2018, attorneys for Tsikretsis sent Travelers a letter requesting

  Travelers to either match or grant Tsikretsis permission to accept the settlement offers.

      19.    On March. 15, 2019, attorneys for Tsikretsis sent a follow up letter to Travelers

  requesting that Travelers either tender an amount equal to both offers from State Farm and

  Farmers Insurance or to grant Tsikretsis permission to accept these offers. In addition,

  attorneys for'Tsikretsis requested that Travelers open.a• claim on her behalf.

     20.     On March22, 2019, Travelers provided Tsikretsis permission to accept $100,000

  in policy limits from State Farm and Farmers.

     21.     Travelers did not wish to front the limits' atsaid time not did it intend to subrogate

  in the event that coverage did exist.

     22.     On April 10 2019., Travelers informed Tsikretsis that coverage was not afforded to

  her for Underinsured Motorist bodily injuries she suffered as a result of the Accident.

     23.     Tsikretsis suffered very significant bodily injuries that required her to be

  hospitalized for approximately two (2) weeks. During her hospitalization, she had multiple

  surgeries performed to repair her multiple fractures. After this, she was transferred to a rehab

  center for at least another two (2) weeks of recovery and physical therapy.

     24.     The policy limits of $100,000 tendered from State. Farm and Farmers do not come

  anywhere near the amount to adequately compensate Tsikretsis for the damages she suffered

  from the bodily injuries she sustained by another insured as a result of the Accident.
    Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 11 of 82 PageID #:15
V




              25.       Tsikretsis brings this lawsuit to obtain a judicial declaration of hers and Travelers

      rights and obligations under the Policy with respect to coverage for bodily injuries Tsikretsis

      sustained as a result of the Accident.

                                      CAUSEOF ACTION
                          DECLARATORY JUDGMENT UNDER 735 ILCS 5/2-701

                                                   COUNT I
                      Declaration that Tsikretsis is an "insured" under the Endorsement

              26.       Tsikretsis repeats and realleges the allegations in paragraphs 1-25 as if fully set

      forth herein.

              27.       The Endorsement's definition of "Who Is An Insured" distinguishes between two

      (2) groups; whether the Named Insured is an "individual" or "company". See pg. 1 of Exhibit

      B   -   Endorsement.

              28.       Apple Valley Foods was the Named Insured in the Declaration. Apple Valley Foods

      is a Michigan corporation. See pg. 2 of Exhibit A         -   Policy.

              .29.      In the instant case, the second group is most relevant and states in part:

                        "If the Named Insured is designated in the Declaration as:
                        2. A partnership, limited liability company, corporation or any other form of
                        organization, then the following are. 'insureds':

                     a. Anyone 'occupying' a covered 'auto' or a temporary substitute for a covered
                        'auto'....
                     b. Anyone for damages he or she is entitled to recover because of 'bodily injury'
                        sustained by another 'insured'." pg. 1 of Exhibit B

              30.       Tsikretsis is considered an "insured" under part (b) of the aforementioned quoted

      section of the Endorsement.

              31..      Tsikretsis sustained bodily injuries by another insured on October 22, 20.1.8 when

      Mr. Taipe hit her as she was in a crosswalk in or around Park Ridge, Illinois (the "Accident")
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 12 of 82 PageID #:16




      32.        Mr. Täipe was insured by State Farm, but he did not have adequate insurance to

  compensate Tsikretsis for aliher damages as a result of the Accident.

      33.        It is uncontroverted that were Tsikretsis "occupying" the Subject Auto, she would

  undoubtedly be considered an "insured" under Section 2(a), "Anyone 'occupying' a covered

  'auto'... pg. 1 of Exhibit B.
            ."




      34.        W1thetTsikrtsis was or was not occupying theSubject Auto should not be the

  detërininãtive .factOr iii. deciding Tikretsis rights to be compensated for the damages she

  suffered froni.the.bodily, injuries4she sustained as .a result of the- Accident.

      35.        Appropriately, -Travelers included a "catch-all" provision that isprovided verbatim

  in Sections 1 and 2 of WHO IS AN INSURED. See. pg. 1 of Exhibit B.

      36,        The "catch all" provision under Sections I and 2 of WHO IS AN INSURED states

  that the following are still considered "insureds" under the policy, "Anyone for damages he or

  she is entitled to recover because of 'bodily injury' sustained by another 'insured'." Id.

     37.         Tsikretsis is entitled to recover for her bodily injuries she sustained by Mr. Taipe

  who was underinsured at the time of the Accident.

     38.         Under Section 2(b) of WHO IS AN INSURED in the Endorsement, Tsikretsis is

  entitled to recover damages .she suffered from the bodily injuries she sustained by another

  insured, Mr. Taipe..

      WHEREFORE, Plaintiff Jenine Farah Tsikretsis respectfully asks this Honorable Court to

  enter a declaratory judgment, finding and holding that Tsikretsis is an "insured,"as defined in

  the Endorsement.




                                                  7
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 13 of 82 PageID #:17




                                        COUNT II
        Declaration that Tsikretsis is afforded Coverage under the Endorsement

      39.    Tsikretsis repeats and realleges the allegations in paragraphs 1-38 as if fully set

  forth herein.

      40.    The Endorsement provides Coverage for damages from the owner or dri'er of an

  (I) uninsured or (2) underinsured motor vehicle as follows:

     "A.     Coverage

             1. We will pay all sums the 'insured' is legally entitled to recover as compensatory
                damages from the owner or driver of an 'uninsured motor vehicle'. The
                damages must result from 'bodily injury' sustained by the 'insured' caused by
                an 'accident'. The owner's or driver'.s liability for these damages must result
                frOm the ownership, maintenance, Or use of the 'uninsured motor vehicle'.
             2. With respect to damages resulting from an 'accident' with a vehicle described
                in Paragraph b, of the definition of 'uninsured motor vehicle', we will pay under
                this coverage only if Paragraph a. or b. below applies:
                    a. The limit of any applicable liability bonds or policies has, been
                        exhausted by payment of judgments or settlements; or
                    b. .A tentative settlement has been made between an 'insured' and the
                        insurer of a vehicle described in Paragraph' b. of the definition of
                        'uninsured motor vehicle' and we:
                             1) Have been given prompt written notice of such tentative
                                 settlement; and
                              2) Advance payment to the. 'insured' in an amount equal to the
                                 tentative settlement within 30 days after receipt of
                                 notification." pg. 1 of Exhibit B

     41.     Section (A)(2) refers to damages resulting from an accident' with a vehicle

  described in Paragraph b, of the definition of "uninsured motor vehicle". Paragraph b of the

  definition ofan "uninsured motor vehicle" states,."That, is an underinsured motor vehicle. An

  underinsured motor vehicle is a land motor vehicle'or 'trailer' for which the sum of:all liability

  bonds or policies at the time of an 'accident' provides at least the amounts required by the

  applicable law where a covered 'auto' is principally garaged, but that sum is less than the Limit

  of Insurance of this coverage..." pg. 4 of Exhibit B




                                               12
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 14 of 82 PageID #:18




      42.      At all, times relevant, the Subject Auto was garaged 'in Park Ridge,. Illinois 'and

  covered under the Travelers Policy.

      43.      Tsikretsis sustained bodily injuries by another insured on October 22, 2018 when

  Mr. Taipe hit her as she was in a crosswalk in or around Park Ridge, Illinois (the "Accident")

      44.      Mr. Taipe was insured by State Farm, but he did not have adequate insurance to

  compensate Tsikretsis'fär all her damages as a result of the Accident.

      45.      Mr. Taipe is' a driver of an underinsured motor vehicle as defined in the

  Endorsement.

      46.      Under the Endorsement, Travelers is obligated to pay Tsikretsis for damages

  sustained by an underinsured. motorist if either of the following applies:

            a. The limit of any applicable liability bonds or policies has been exhausted by
               payment of judgments or settlements; or
            b. A tentative settlement has .been made between an 'insured' and the insurer of a
               vehiCledeSbribed in Paragraph b..of the:definitionlof 'uninsured motor vehicle' and
               we:
                    1) Have been given prompt written notice of such tentative settlement; and
                    2) Advance payment to the 'insured' in an amount equal to the tentative
                        settlement within 30 days after receipt of notification." pg. 1 of Exhibit
                        B

      47.      Mr. Taipe's insurance provider, State Farm, tendered their policy limit to Tsikretsis

  of $25,000 for Mr. Taipe's release for any bodily injury arising from the Accident.

     48.       Farmers Insurance tendered their policy limit to TSikretsis of $75,000.00 to settle

  the underinsured motOrist claim against Farmers Insurance;

     49        On December 19, 2018, attorneys for Tsikretsis sent Travelers a letter requesting

  Travelers to either match or grant, Tsikretsis permission to accept the. settlement offers.




                                                9
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 15 of 82 PageID #:19




     50.      On March 15, 2019, attorneys for Tsikretsis sent a follow up letter to Travelers

  requesting that Travelers either tender an amount equal to both offers from State Farm and

  Farmers Insurance or to grant Tsikretsis permission to accept these offers.

     51..     On March 22, 2019, Travelers provided Tsikretsis permission to accept $100,000

  in policy limits from State Farm and Farmers.

     52.      Travelers did not wish to front the limits at said time nor did it intend to subrogate

  in the.event that coverage did exist.

     53.      The policy limits of$l0,0O0 tendered from State Farm andTarrners do not come

  anywhere near the amount enough to adequately compensate Tsikretsis for the damages she

  suffered from the bodily tinjuries she sustained by another insured as a result of the Accident.

     54.      Tsikretsis now seeks a judgment declaring that Travelers owes a duty under the

  policy to provide Tsikretsis with coverage for the injuries she suffered as a result of the

  Accident.

     55.      Specifically, Tsikretsis seeks. a• declaration that coverage exists for the following

  reasons:

                    I.) Tsikretsis is an "insured" as defined under the Endorsement;

                    2) Tsikretsis suffered bodily injuries and damages as a result of the

                       Accident by another insured;

                   3) The limit of any applicable liability bonds or policies.the other insured

                       had have been exhausted by payment of settlements; and

                   4) Tsikretsis has not been fully compensated for the bodily injuries she

                       sustained as a resultof the Accident by another insured.




                                                i[i
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 16 of 82 PageID #:20




       56.     An actual controversy within the meaning of 735 ILCS 5/2-701 exists between

    Tsikretsis and Travelers concerning whether the policy affords Tsikretsis coverage for injuries

    she suffered as a result of the Accident.



                                  DEMAND FOR JUDGMENT

       WHEREFORE, Tsikretsis respectfully requests that, the Court enter a judgment (i)

declaring Tsikretsis is an "insured" as defined under the Endorsement, (ii) declaring that Tsikretsis

is covered under the Endorsement for damages she sustained from her bodily injuries as a result

of the Accident caused by another. insured, (iii) declaññg tiatTrave1er$ isob1igated tocompensate

Tsikretsis for injuries she sustained as- a result of the Accident Caused .by another insured, (iv)

'awarding Tsikretsis her costs incurred herein, and (v) prOviding Tsikretsis such other and further

relief as the Court deems appropriate and just.



Dated: October 20, 2020                                      Respectfully submitted,


                                                             APPLE VALLEY NATURAL
                                                             FOODS, INC.

                                                             JENINE FARAH TSIKRETSIS

Faraci and Faraci (Firm No. 34981)                    By:               5'.I
444 N. Northwest Highway, Suite 300                          Peter S. Faraci,
Park Ridge, Illinois 60068                                   One of the Attorneys for Plaintiffs
T 847-292-0199
E faraci @faracilaw .com
      Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 17 of 82 PageID #:21


                                                                                                            EXHIBIT A


          1$
                                   ..      ..,                     ..         ....
                                                                                                                 I   \.
               .                                               -                         •.'       .'   .    -




                                                    AM
                       IRAVELERSJ
                                                                                                                           CC   v




                                                 Report Claims Immediately by Calling*
                                                           1-800-238-6225
                                                 Speak directly with a claim professional
                                                    24 hours a day, 365 days a year
                                        *Unless Your Policy Requires Written Notice or Reporting
      -
                                                                                                                          -.




                                          COMMERCIAL INSURANCE

      1




                                         A Custom Insurance Policy Prepared for

                                         APPLE VALLEY NATURAL FOODS, INC
                                         AND AS PER ILT8O3
:..
                                         9067 US 31
                                         BERRIEN SPRINGS Ml 49103




                   IF reeried IS         CO1rINGHM &BUTLER                           '
                       C
                                                         .                                     1
 Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 18 of 82 PageID #:22




TRAVELERS J                                    One Tower Square, Hartford, Connecticut 06183


                                             TRAVELERS CORP. TEL: 1-800-328-2189
                                             RETAIL
                                             COMMON POLICY DECLARATIONS
                                             ISSUE DATE: 01/20/18
                                             POLICY NUMBER: BA-4K075090-18-CAG
      INSURING COMPANY:
      THE CHARTER OAK FIRE INSURANCE COMPANY

      1.NAMED INSURED AND MAILING ADDRESS;
        APPLE VALLEY NATURAL FOODS, INC..
        AND AS PER IL TB 03
        9067 US 31
        BERRIEN SPRINGS, MI 49103

      2.POLICY PERIOD:        From 01/01/18 to 01/01/19 12:01 A.M. Standard Time at
                                                              your mailing address.
      3. LOCATIONS
           Premises      Bldg.
           Loc. No.      No. Occupancy              Address




      4. COVERAGE PARTS FORMING PART OF THIS POLICY AND INSURING COMPANIES:
         COMMERCIAL AUTOMOBILE COV PART DECLARATIONS          CA TO 01 02 15 COF




      5.NUMBERS OF FORMS AND ENDORSEMENTS
        FORMING A PART OF THIS POLICY:   SEE IL TB 01 10 ,93

      6.SUPPLEMENTAL POLICIES: Each of the following is a separate policy
                               containing its complete provisions:
        Policy                      Policy No.                Insuring Company



           DIRECT BILL
      7.   PREMIUM SUMMARY:
           Provisional Premium      $
           Due at Inception         $
           Due at Each              $


      NAME AND ADDRESS OF AGENT OR BROKER:                COUNTERSIGNED BY:
         COTTINGHAM & BUTLER (HE294)
         P0 BOX 28
         DUBUQUE, IA 52004                                 Authorized Representative

                                                           DATE:
     IL TO 02 11 99(REV. 09-07)          PAGE 1 OF 1
     OFFICE: WEST DES MOINES
 Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 19 of 82 PageID #:23



                  AM
TRAVELERSJ
                                              POLICY NUMBER:   BA-4K075090-18-CAG
                                          EFFECTIVE DATE:      01-01-18

                                                 ISSUE DATE:       01-20-18

                LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

   THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
   BY LINE OF BUSINESS.


      IL TO 02 11 89           COMMON POLICY DECLARATIONS
      IL TB 01 10 93           FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS
      IL TO 01 01 07           COMMON POLICY CONDITIONS
      IL T8 03                 NAMED INSURED

   COMMERCIAL AUTOMOBILE

      CA   TO   01   02   15   BA- COVERAGE PART DECS (ITEMS 1 & 2)
      CA   TO   02   02   15   BA COVERAGE PART DECS (ITEM 3)
      CA   TO   03   02   15   BA COVERAGE PART DECS (ITEMS 4 & 5)
      CA   TO   30   02   16   BA/AD/MC COV PART SUPPL SCH    ITEM TWO
                                                               -


      CA   TO   31   02   15   TABLE OF CONTENTS-BUSINESS AUTO COV FORM
      CA   00   01   10   13   BUSINESS AUTO COVERAGE FORM
      CA   T4   34   02   15   COMMERCIAL AUTO TOWING AND LABOR COV
      CA   T4   52   02   16   SHRT TRM HRD AUTO   ADDT'rJ INSD LS PAYEE
                                                    -


      CA   T4   59   02   15   AMENDMENT OF EMPLOYEE DEFINITION
      CA   01   10   09   16   MI CHANGES
      CA   21   31   10   13   MICHIGAN UNINSURED MOTORISTS COVERAGE
      CA   22   20   08   17   MICHIGAN PERSONAL INJURY PROTECTION
      CA   22   22   10   13   MICHIGAN BROADENED COLLISION COVERAGE
      CA   22   24   10   13   MICHIGAN PROPERTY PROTECTION COVERAGE
      CA   T3   53   02   15   BUSINESS AUTO EXTENSION ENDORSEMENT

   INTERLINE ENDORSEMENTS

      IL T4 12 03 15           ADT COMMON POLICY COND-PROHIBITED COVG
      IL 00 21 09 08           NUCLEAR ENERGY LIAB EXCL END-BROAD FORM
      IL 02 86 04 17           MI CHANGES - CANCELLATION AND NONRENEWAL
    Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 20 of 82 PageID #:24




                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the,follOwing.conditions:

A. Cancellati on                                                 during the policy period and up to three years
                                                                 afterward.
    1. The first Named Insured shown in the Decla-
       rations may cancel this policy by mailing or          D. Inspections And Surveys
       deverThg to us advance written notice of                  1. We have the right to:
       cancellation.
                                                                      a. Make inspections and surveys at any
    2. We may cancel this policy or any Coverage                         time;
       Part by mailing or delivering to the first
       Named Insured written notice of cancellation                  •b. Give you reports on the conditions we
       at least:                                                         find,and
        a. 10 days before the effective date of can-                 c. Recommend changes.
           cellation if we cancel for nonpayment of              2. We are not obligated to make any inspec-
           premium; or                                              tions, surveys, reports or recommendations
        b. 30 days before the effective date of can-                and any such actions .we do undertake relate
           cellation if we cancel for any other rea-                only to insurability and the premiums to be
           son.                                                     charged. We do not make safety inspections.
                                                                    We do not undertake to perform the duty of
    3. We will mail or deliver our notice to the first
                                                                    any person or organization to provide for the
       Named Insureds last mailing address known                    health or safety of workers or the public. And
        to US.
                                                                    we do not warrant-that conditions:
   4. Notice of cancellation will state the effective
                                                                     a. Are safe or healthful; or
       date of cancellation. If the policy is cancelled,
       that date will become the end of the policy                   b. Comply with laws, regulations, codes or
       period. If a Coverage Part is cancelled, that                    standards.
      date will become the end of the policy period              3. Paragraphs 1. and 2. of'this condition apply
      as respects that Coverage Part only.                          not only to Us, but also to any rating, advi-
   5. If this policy or any Coverage Part is can-                   sory, rate service or similar organization
      celled, we will send the first Named Insured                  which makes insurance inspections, surveys,
      any premium refund due. If we cancel, the re-                 reports or recommendations.
      fUnd will be pro rata., If the first Named In-             4. Paragraph 2. of this condition does-not apply
      suröd cancels, the refund may be less than                    to any inspections, surveys, reports or rec-
      pro rata. The cancellation will be effective                  ommendations we may make relative to certi-
      even if we have not made or offered a re-                     fication1 under state or municipal statutes, or-
      fund.                                                         dinances or regulations, of boilers, pressure
   6. If notice is mailed, proof of mailing will be                 vessels or elevators.
      sufficient proof of notice.                           E. Premiums
B. Changes                                                      1. The first Named Insured shown in the Decla-
   This policy contains all the agreements between                 ratiOns:
   you and us concerning the insurance afforded                      a. is responsible for the payment of all pre-
   The first Named Insured shown in. the Declara-                       miUms; and
   tions is authorized to make changes in the terms
   of this policy with our consent. This policy's terms             b. Will be the payee for any return premi-
   can be amended or waived only by endorsement                         ums we pay.
   issued by us as part of this policy.                          2. We compute all premiums for this policy in
C. Examination Of Your Books And Records                            accordance with our rules, rates,. rating plans,
                                                                    premiums and minimum premiums. The pre-
   We may examine and audit your books and                          mium shown in the Declarations was com-
   records as they relate to this policy at any time                puted based on rates and rules in effect at
   Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 21 of 82 PageID #:25




        the time the policy was issued, On each re-           acting within the scope of duties as your legal
        newal continuation or anniversary of the ef-          representative. Until your legal, representative is
        fective date of this policy, we will compute          appointed, anyone having proper' temporary cus-
        the premium in accordance with our rates              tody of your property will have your rights and
        and rules then in effect.                             duties but only with respect to that property.
F. Transfer Of Your Rights And Duties Under
   This Policy                                            G. Equipment Breakdown Equivalent to Boiler
    Your rights and duties under this policy may not         and Machinery
    be transferred without our written consent except         On the Common Policy Declarations, the term
    in the case of death of an individual named in-           Equipment Breakdown is understood to mean
    sured.                                                    and include Boiler and Machinery and the term
    If you die,, your rights and dtities will be trans-       Boiler and Machinery is understood to mean and
    ferred to your legal representative but only while        include Equipment Breakdown.


This policy consists of the Common Policy Declarations and the Coverage Parts and endorsements listed in that
declarations form.
In return for, payment of the premium, we agree. withthe Named Insured to provide.the insurance afforded bya
Coverage Part forming part of this polity. That insurance will be provided by the company indicated as insuring
company in the Common Policy Declarations by the abbreviation outs name opposite that Coverage Part.
One of the companies listed below (each a stock company) has executed this policy, and this policy is counter-
signed by the officers listed below:
The Travelers Indemnity Company (IND)
The Phoenix Insurance Company (PHX)
The Charter Oak Fire Insurance Company (COF)
Travelers Property Casualty Company of America (TIL)
The Travelers Indemnity, Company of Connecticut (TCT)
The Travelers Indemnity-Company of America (TIA)
Travelers Casualty Insurance Company of America (ACJ)




                                                                                I
                                                            /~'~                                         6"e',
        Secretary                                               President




                                           -   ,                   ..-   :. - - - - - --- - - - -   II   fl4   A$   A7   ,,,   ,-   ,
    Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 22 of 82 PageID #:26
I




                                                        COMMERCIAL AUTO POLICY
                                                 ENDORSEMENT   -   IL T8 03 01 18
                                        POLICY NUMBER   BA-4K075090-18-CAG

          THIS ENDORSEMENT CHANGES THE POLICY.   PLEASE READ IT CAREFULLY.

                      NAMED INSURED



          IT IS AGREED THAT:

          ITEM 1 NAMED INSURED TO READ:
          APPLE VALLEY NATURAL FOODS, INC.
            DBA VICTORIAS COTTAGE
          APPLE VALLEY BAKERY
          APPLE VALLEY MARKET
          VICTORIAS FLOWERS
          APPLE VALLEY PROPERTIES
          DUNES DISTRIBUTION, LLC




          EFFECTIVE DATE 01-.01•-1B   EXPIRATION DATE   01-01-19
          PAGE 0001   DATE OF ISSUE   01-20-18
                  -
FILED DATE: 10/20/2020 5:01 PM 2020CH06383   Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 23 of 82 PageID #:27
FILED DATE: 1012012020 5:01 PM 2020CH06383   Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 24 of 82 PageID #:28
 Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 25 of 82 PageID #:29



              AWAlk
TRAVELERS J                                   One Tower Square, Hartford, Connecticut 08183



                                                         BUSINESS AUTO
                                                         COVERAGE PART DECLARATIONS
                                                         Issue Date: 01-20-18 DM


      ITEM ONE:                    Policy Number:   BA-4IO7509Q-18-CAG

      INSURING COMPANY:
      THE CHARTER OAK FIRE INSURANCE COMPANY
      Declarations Period: From: 01-01-18 to 01-01-19 12:01 A.M. Standard
      Time at your mailing address shown in the Common Policy Declarations.
      The Commercial Automobile Coverage Part consists of these
      Declarations and the Business Auto Coverage Form shown below.
      FORM OF BUSINESS: CORPORATION
      ITEM TWO:
       A. COVERAGE AND LIMITS OF INSURANCE:
          Coverage applies only to those "Autos" shown as Covered "Autos.".
          "Autos" are shown as covered "autos" for the applicable coverages by the
          entry of one or more of the symbols from Section 1   Covered Autos of
                                                                      -


          the Business Auto Coverage Form next to the name of the coverage.

                                    COVERED          LIMITS OF
         COVERAGE                   AUTO SYMBOL      INSURANCE

                                                     The most we will pay for
                                                     any one accident or loss.
         COVERED AUTOS LIABILITY     1               $    1.000,000


         PERSONAL ;INJURY            5               Separately stated in each
          PROTECTION                                 PIP endorsement minus
          (No Fault)                                 deductible shown in
                                                     ITEM THREE-SCHEDULE OF
                                                     COVERED AUTOS YOU OWN.
         PROPERTY PROTECTION.        S               Separately stated in the
             (COVERAGE)                              Endorsement Minus $      0
          (Michigan Only)                            deductible.
         UNINSURED AND               2               SEE CA TO 30
         UNDERINSURED
         MOTORISTS COVERAGE




     CA TO 01 02 15                                 PAGE (CONTINUED)
     PRODUCER COTTINGHAM & BUTLER    HE294          OFFICE DESM 055
 Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 26 of 82 PageID #:30




TRAVELERS J                                 One Tower Square, Hartford, Connecticut 06183



                                                      BUSINESS AUTO
                                                      COVERAGE PART DECLARATIONS
                                                      Isaue Date:   01-20-18     DM


                                    Policy Number:    BA-4K075090-18-CAG



                                    COVERED          LIMITS OF
         COVERAGE                   AUTO SYMBOL      INSURANCE'



         PHYSICAL DAMAGE            2   8            Actual Cash Value or Cost
          Comprehensive Coverage                     of Repair, whichever is
                                                     less,, minus deductible
                                                     shown in ITEM THREE.-
                                                     SCHEDULE OF COVERED AUTOS
                                                     YOU OWN for each covered
                                                     Auto.
                                                     SEE ITEM FOUR FOR HIRED
                                                     OR BORROWED "AUTOS".
         PHYSICAL DAMAGE            2   8            Actual Cash Value or Cost
          Collision Coverage                         of Repair, whichever is
                                                     less, minus deducti ble
                                                     shown in ITEM THREE-SCHEDULE
                                                     OF COVERED AUTOS YOU OWN for
                                                     each covered auto.
                                                     SEE ITEM FOUR FOR HIRED
                                                     OR BORROWED "AUTOS".
        PHYSICAL DAMAGE             7                $     200 for each disable-
         TOWING AND LABOR                            xnent..
      B. AUDIT PERIOD:   ANNUAL
      C. DESCRIPTION OF COVERED AUTO DESIGNATION SYMBOLS:
         Symbols 1-9, 19: SEE BUSINESS AUTO COVERAGE FORM Section 1
         Covered Autos
      D. LOSS PAYEE: Any loss under Physical Damage Coverages is payable as
         interest may appear to you and the Lose Payee named in the Declarations
         (see Loss Payable Clause on reverse side)
      E. NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE
         PART: SEE IL T8 01 10 93




    CA TO 01 02 15                                   PAGE (CONTINUED)
    PRODUCER COTTINGMAJ1 & BUTLER   HE294            OFFICE DESK 055
       Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 27 of 82 PageID #:31




      TRAVELERS J                                   One Tower Square, Hartford, Connecticut 06183



                                                             BUSINESS AUTO
                                                             COVERAGE PART DECLARATIONS
                                                             Issue Date:    01-20-18     DM
CY



                                           Policy Number:    BA-4KO75090-18-CAC

0
('I
0
(N
(N
0

           LOSS PAYABLE CLAUSE
O           A.    We will pay you and the loss payee named in the policy for "loss"
w                 to a covered "auto " , as interest may appear.
LL
            B. The insurance covers the interest of the loss payee unless the
               "loss" results from conversion, secretion or embezzlement on your
               part.
            C. We may cancel the policy as allowed by the CANCELLATION Common
               Policy Condition. Cancellation ends this agreement as to the loss
               payee's interest. If we cancel the policy we will mail you and the
               loss payee the same advance notice.
            D. If we, make any payment to the loss payee, we will obtain their
               rights against any other party.




                                          SCHEDULE OF LOSS PAYEES
                 VEHICLE NUMBER                     LOSS PAYEE (Name and Address)




           CA TO 01 02 15                                   PAGE (CONTINUED)
           PRODUCER COTTINGHAN & BUTLER    HE294            OFFICE DESM 05.5
 Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 28 of 82 PageID #:32




TRAVELERS J                                                   One Tower Square, Hartford, Connecticut. 06183



                                                                    HREE.SCHEDULE OF COVERED
                                                                           AUTOS YOU OWN
                                                               (SEE SEPARATE PACE:EXPLAINING
                                                           CERTAIN ENTRIES OR. ABSENCE THEREOF)

                                                      POLICY NUMBER: BA-.4K0750 90-:18 CAC

     INSURED'S NAME:         APPLE VALLEY NATURAL. FOODS,, INC                            CA TO 02 02 1 .5
                             AND ASTER IL '18 03
                                                                                                     'USE CLASS
     COVERED                                                            COUNTY     TERE      150/    GVW/.GCW'
     AUTO             GARAGING'                                          TOWN      ZONE      STAT    OR SEAT
      NO            CITY & STATE'                          ZIP CODE      CODE      CODE      CODE    CAPACITY
        1 BERRIEN SPRINGS                            MI   49103                    128      03499      10000
         2 BERRIEN snGs                              MI   49103                    128      7398
         3 BERP1EN 'SPRINGS                          MI   49103                    1..8     2349,9     20000
         4 BERRIEM SPRINGS                           M±   49103                    lj8      7398
         5 BERRIEN' SPRINGS                          MI   49103                    128      0349.9     10000

     COVERED
     AUTO                                           VEHICLE ID NO           COST               LIMIT OF   AGE
      NO    YEAR.      MAKE/MODEL                       (yIN)               NEW               INSURANCE GROUP
        1   2007    CHEVR    EXPRE                             20897                              AV      X
        2   2007    HONDA    CR-V                              13429                              ACV     X
        3   2004    PREIG    M2                                9731B                              ACV     X
        4   2016     SUBAR   CROSS                JF2GPALC2GH2'99867                             ,AV      3
        5   2008    CHEVR    EXPRE                              i7355                            ,ACV     F
                               COVERED               .:COVERED       COVERED'       COVERED           COVERED
                               AUTO          1.       AUTO     2e    AUTO: '3       AUTO    4.        AUTO    5'
     BASIC PIP:.
     DEDUCTIBLE AMOUNT
            APPLIES TO
     DEDUCTIELES.:
     COMPREHENSIVE                    1000                1000          .1000             1,600          ioOo
         COLLISION                   :1000                1000           1000             100.0         .1000
     PREMIUMS:
     COVERED AUTOS'
         LIABILITY
         BASIC PIP
               PPI
     COMPREHENSIVE
         COLLISION
            TOWING               INCL,                                  INCL          INCL              INCL
               TOTAL                     ,
     TOTAL UNINSURED AND UNDERINSURED MOTORISTS PREMIUM:




    * APPLICABLE TO COMPREHENSIVE AND SPECIFIED CAUSES. OF LOSS COVERAGE
    *.*.APPLICABLE TO COMPREHENSIVE, SPECIFIED CAUSES AND COLLISION COVERAGES
                                       SPy    6          PAGE   1             QOl
      Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 29 of 82 PageID #:33




      TRAVELERS J                                       One Tower Square, Hartford, Connecticut 06183

C')

                                                      ITEM THREE.   SCHEDULE OF COVERED
                                                                      AUTOS YOU OWN
                                                          (SEE SEPARATE PACE EXPLAINING
                                                      CERTAIN ENTRIES OR ABSENCE THEREOF)
iL                                               POLICY NUMBER: BA-4(075O90-18-CAG
0
           INSURED'S NAME:       APPLE VALLEY NATURAL FOODS, INC.                  CA TO 02 02 15
                                 AND AS PER IL TB 03
                                                                                             USE CLASS
           COVERED                                                 COUNTY   TERR      iSO/   GVw/Gcw
           AUTO              GARAGING                               TOWN    ZONE     STAT.   OR SEAT
            NO             CITY & STATE               Z I P CODE   CODE     CODE     CODE    CAPACITY
                   BERRIEN SPRINGS.             MI   49103                  128      33499     45000

Ui
-J
U.



          COVERED
          AUTO                                 VEHICLE ID NO       COST                LIMIT OF   AGE
           NO   YEAR         MAKE/MODEL            (VIN)           NEW                INSURANCE GROUP
              6    2009 }IINO   HINO                     50326                           ACV      B




                                   COVERED      COVERED        COVERED       COVERED         COVERED
                                   AUTO    6    AUTO           AUTO          AUTO            AUTO
          BASIC •PIP:
          DEDUCTIBLE AMOUNT
                 APPLIES TO

          DEDUCTIBLES:
          COMPREHENSIVE                1000
              COLLISION                1000
          PREMIUMS:
          COVERED AUTOS
              LIABILITY
              BASIC PIP
                    PPI
          COMPREHENSIVE
                 COLLISION
                   TOWING

                     TOTAL




          * APPLICABLE TO
                          COMPREHENSIVE AND SPECIFIED CAUSES. OF LOSS COVERAGE
          **APPLICABLE TO COMPREHENSIVE, SPECIFIED. CAUSES AND COLLISION COVERAGES
                                           SPV    6           PAGE   2             001
          Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 30 of 82 PageID #:34




                            Aftk
       TRAVELERS J                                                        One Tower Square, Hartford, Connecticut 06183

co    BUSINESS AUTO                                              POLICY NUMBER. BA-4K075090-18-CAG
cc    COVERAGE PART DECLARATIONS                                 ISSUE DATE: 01-20-18
=
      ITEM FOUR
CIA   SCHEDULE OF HIRED OR BORROWED COVERED AUTO COVERAGE AND PREMIUMS.
      COVERED AUTOS LIABILITY COVERAGE - COST OF HIRE RATING BASIS FOR AUTOS USED IN YOUR
      MOTOR CARRIER OPERATIONS (OTHER THAN MOBILE OR FARM EQUIPMENT)
       COVERED AUTOS LIABILITY ESTIMATED ANNUAL COST OF                                             PREMIUM
             COVERAGE             HIRE FOR ALL STATES

       PRIMARY                          $                                       $
       COVERAGE
       EXCESS                          $                                        $
       COVERAGE




                                       TOTAL HIRED AUTO PREMIUM                 $

      For "autos" used in your motor carrier operations, cost of hire means:
          1. The total dollar amount of costs you incurred for the hire of automobiles (includes "trailers" and semitrail-
              ers) and if not included therein,
           2. The total remunerations of all operators and drivers' helpers, of hired automobiles whether hired with a
              driver by the lessor oran "employee" of the lessee, or any other third party, and
           3. The total dollar amount of any other costs (e.g.,, repài, maintenance, fuel, etc) directly associated with
              operating the hired automobiles whether such costs are absorbed by the "insured paid to the lessor or
              owner, or paid to others.
      COVERED AUTOS LIABILITY COVERAGE  COST OF HIRE RATING BASIS FOR AUTOS NOT USED IN
                                                       -


      YOUR MOTOR CARRIER OPERATIONS (OTHER THAN MOBILE OR FARM EQUIPMENT)
          COVERED AUTOS                STATE        ESTIMATED ANNUAL COST OF HIRE                                  PREMIUM
        LIABILITY COVERAGE                                 FOR EACH STATE
      PRIMARY COVERAGE                   MI        $ IF ANY                                         $
      EXCESS COVERAGE                              $                                                $__________________


                                                           TOTAL HIRED AUTO PREMIUM $
      For "autos" NOT used in..our motor carrier operations,;. cost, of hire means the total amount:you incur for the hire
      of "autos" you dontown (notihcluding"autos!' you borrow-or rent from your partners or "employees" or their fam-
      ily members). Cost of hire does not include chàrgés for services performed by motor carriers of property or pas-
      sengers.




      CA TO 03 02 15                 02015 The Travelers Indemnity Company. At rights   reserved.                         Page 1 of 2
        Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 31 of 82 PageID #:35




    PHYSICAL DAMAGE COVERAGES —COST OF HIRE RATING BASIS FOR ALL AUTOS (OTHER.THAN
    MOBILE OR FARM EQUIPMENT)                                                                                        -



      COVERAGE     STATE      LIMIT OF INSURANCE    ESTIMATED ANNUAL       PREMIUM
                                                     COST OF HIRE FOR
                                                        EACH STATE
                                                                                (Excluding Autos
                                                                               Hired With a Driver)
    COMPREHENSIVE               ACTUAL CASH VALUE OR COST                           IF ANY            $
                           MI   OF REPAIR, WHICHEVER IS LESS,
                                MR US$ 1000 DEDUCTIBLE,
                                FOR EACH COVERED - AUTO.

    SPECIFIED                   ACTUAL CASH VALUE OR COST                                             $
    CAUSES OF                   OF REPAIR, WHICHEVER IS LESS,
    LOSS                        MINUS$         DEDUCTIBLE..
                                FOR EACH'COVERED AUTO FOR
                                LOSS CAUSED BY MISCHIEF OR
                                VANDALISM.




    COLLISION                   ACTUAL CASH VALUE OR COST                           IF ANY            $
                                OF REPAIR, WHICHEVER IS LESS,
                                MINUS$ 1000 DEDUCTIBLE.
                                FOR EACH COVERED AUTO.
                                                                TOTAL HIRED AUTO PREMIUM I s


    For Physical Damage Coverages, cost of hire means the total tamount you incur for the hire of "autos " you don!t
    own (not including "autos" you borrow or rent from your partners or "employees" or their family members). Cost of
    hire does not include charges for any "auto" that is leased, hired, rented, or borrowed with a driver.
    ITEM FIVE
    SCHEDULE FOR NON-OWNERSHIP COVERED AUTOS LIABILITY
I      NAMED INSURED'S BUSINESS                      RATING BASIS                       NUMBER        -       PREMIUM

FOTHER THAN GARAGE SERVICE                   NUMBER OF EMPLOYEES                                          $
 OPERATIONS AND OTHER THAN
'SOCIAL SERVICE AGENCIES                     NUMBER OF PARTNERS                                       -   $
                                             (ACTIVE AND INACTIVE)
                                             NUMBER OF EMPLOYEES                                          $
                                             WHOSE. PRINCIPAL DUTY
                                             INVOLVES THE
GARAGE SERVICE OPERATIONS
                                             OPERATJON OF AUTOS
                                             NUMBER OF PARTNERS                                           $
                                             (ACTIVE AND INACTIVE)
                                             NUMBER OF EMPLOYEES
                                             NUMBER OF                                                    $
SOCIAL SERVICE AGENCIES                      VOLUNTEERS WHO
                                             REGULARLY USE AUTOS
                                             TO TRANSPORT CLIENTS
                                             NUMBER OF PARTNERS                 9                         $     -



L                                            (ACTIVE AND INACTIVE)
                      TOTAL NON-OWNERSHIP COVERED.AUTOS LIABILITY PREMIUM                                 $


Page 2 of2                         0 2015 The Travelers indemnity Company. All rights:eserved.                CA TO 03 02 15
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 32 of 82 PageID #:36




                                            INCLUDES COPYRIGHTED MATERIAL OF
                                            INSURANCE SERVICES OFFICE, WITH ITS
                                            PERMISSION. COPYRIGHT, INSURANCE
                                            SERVICES OFFICE, 1985

    EXPLANATION OF CERTAIN ENTRIES OR THE ABSENCE THEREOF ON CA TO 02

    THE ABSENCE OF AN ENTRY IN PREMIUM SPACES FOR A COVERAGE SHALL MEAN THAT
       INSURANCE IS NOT AFFORDED FOR THE DESIGNATED AUTO.
    THE ABBREVIATION 'ACV' IN THE 'LIMIT OF LIABILITY' SPACE SHALL MEAN 'ACTUAL
       CASH VALUE'.
    THE ABBREVIATION 'BI' SHALL MEAN 'BODILY INJURY'.
    THE ABBREVIATION 'GVW' SHALL MEAN 'GROSS VEHICLE WEIGHT'.
    THE ABBREVIATION 'GCW' SHALL MEAN 'GROSS COMBINED. WEIGHT'.
    THE ABBREVIATION 'ADDED PIP' SHALL MEAN 'ADDED PERSONAL INJURY PROTECTION'
       OR 'EQUIVALENT NO-FAULT COVERAGE'.
    THE ABBREVIATION 'BASIC PIP' SHALL MEAN 'BASIC PERSONAL INJURY PROTECTION'
       OR 'EQUIVALENT NO-FAULT COVERAGE'.
    THE ABBREVIATION 'NDA' SHALL MEAN 'NO DEDUCTIBLE APPLIES'.
    THE ABBREVIATION 'I' SHALL MEAN 'DEDUCTIBLE APPLIES TO THE NAMED INSURED
       ONLY'.
    THE ABBREVIATION 'I/R' SHALL MEAN 'DEDUCTIBLE APPLIES TO THE NAMED INSURED
       AND RELATIVES'.
    THE ABBREVIATION 'PD' SHALL MEAN 'PROPERTY DAMAGE'.
    THE ABBREVIATION 'SPEC CAUSES' SHALL MEAN 'SPECIFIED CAUSES OF LOSS
       COVERAGE' AS DEFINED Il' THE POLICY.
    OTHER ABBREVIATIONS   DESIGNATED BELOW ARE DEFINED AS FOLLOWS
       THE ABBREVIATION   'SP' SHALL MEAN 'SPECIFIED CAUSES OF LOSS COVERAGE'.
       THE ABBREVIATION   'F' SHALL MEAN 'FIRE COVERAGE' ONLY.
       THE ABBREVIATION   'FT' SHALL MEAN 'FIRE & THEFT COVERAGE'.
       THE ABBREVIATION   'FTW' SHALL MEAN 'FIRE, THEFT & WINDSTORM COVERAGE'.
       THE ABBREVIATION   'LSP' SHALL MEAN 'LIMITED SPECIFIED CAUSES OF LOSS
          COVERAGE',
    THE ABBREVIATION 'MED PAY' SHALL MEAN 'MEDICAL PAYMENTS'.
    THE ABBREVIATION 'PRIM' SHALL MEAN 'PRIMARY'
    THE ABBREVIATION 'XS' SHALL MEAN 'EXCESS'.
     Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 33 of 82 PageID #:37




                     Allak
 TRAVELERS J                                                            One Tower Square, Hartford, Connecticut 06183

BUSINESS AUTO/AUTO DEALERS!                                  POLICY NUMBER: BA-4K0750 90-18 -CAG
MOTOR CARRIER COVERAGE PART                                  ISSUE DATE: 01-20-18
SUPPLEMENTARY SCHEDULE


ITEM TWO
COVERAGE AND LIMITS OF INSURANCE
UNINSURED MOTORISTS COVERAGE AND UNDERINSURED MOTORISTS COVERAGE

The LIMIT OF INSURANCE for the coverages shown below is the LIMIT OF INSURANCE shown for-the State
where a covered 'auto' is principally garaged. Refer to the specific coverage endorsement for description of the
coverage provided for each State listed below.


     Coverage
UNINSURED MOTORISTS                         LIMIT OF INSURANCE.

          "Bodily Injury" and
         "Property Damage"             "Bodily Injury"              "Bodily Injury"                "Property Damage"
 State     Each "Accident"            Each "Accident"     Each Person      Each .''Accident"        Each "Accident"

NI                               .$    1,000,000




UNDERINSURED MOTORISTS                 LIMIT OF INSURANCE
(When not Thcluded in Unihsured Motorists Coverage)

          "Bodily Injury" and
         "Property Damage"          "Bodily Injury"                 "Bodily InjUry"               "Property Damage"
State      Each "Accident"         Each "Accident"                                                  Each "Accident"
                                                          Each Person      Each "Accident"




CA TO 30 02 16                  Q 2015 The Travelers Indemni ty Company. All rights reserved.             Page 1 of 1
     Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 34 of 82 PageID #:38




                                                                                                           TABLE OF CONTENTS

                                      BUSINESS AUTO COVERAGE FORM
                                                                                                                                                                                                                     Beginning on Page
   SECTION I        -        COVERED AUTOS
        Description Of Covered Auto Designation Symbols ....................................................................     I
        Owned Autos You Acquire After The Policy Begins .......................................................................2
        Certain Trailers And Temporary Substitute Autos .........................................................................2
  SECTION Il — COVERED AUTOS LIABILITY COVERAGE
        Coverage......................................................................................................................................2
        WhoIs An Insured .........................................................................................................................2
        Coverage Extensions
            Supplementary                       Payments                                                                                          3
                                                                                         ...........................................................................................................



            Out         of    State                                                                                                               3
                                      ...............................................................................................................................



          )cIusiurJb ......................................................................................................................................
     Limitof Insurance ...........................................................................................................................5
  SECTION III PHYSICAL DAMAGE COVERAGE
                        -



        Coverage.....................................................................................................................................     6
        Exclusions........................................................................................................................................7
        Limits of Insurance ..........................................................................................................                    7
       Deductible..........................................................................................................................................8
  , SECTION IV BUSINESS AUTO CONDITIONS
                        -



        Loss Conditions
            Appraisal For Physical Damage Loss ...............................................                                        8                                                                . .........


            Duties in the Event Of Accident, Claim, Suit or Loss ..............................................................8
            LegalAction Against Us ...................................................................................................8
            Loss Payment Physical Damage Coverage ...................................................................
                                           -                                                                                          9                                                                                   . ......


            Transfer Of Rights Of Recovery Against Others To Us ................... ............. ........ .................          9                                                                                              . :




        General Conditions
            Bankruptcy............................................................................................................................9
           Concealment, Misrepresentation Or Fraud ..............................................................................9
            Liberalization........................................................................................................................9
           No Benefit To Bailee Physical Damage Coverages ............................................................9
                                                                   -.


           OtherInsurance ....................................................................................................................9
           PremiumAudit ......................................................................................................................9
           Policy Period, Coverage Territory .......................................................................................10
           Two Or More Coverage Forms Or Policies Issued By Us ....................................................10
  SECTION V — DEFINITIONS ..............................................................................................................10




CA TO 3102 15                                                   © 2015 The Travelers Indemnity Comoany. All ri g hts reserved.                                                                                                       Page 1 of 1
     Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 35 of 82 PageID #:39




                                                                                                 COMMERCIAL AUTO


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            BUSINESS AUTO COVERAGEr FORM
Various provisions in this policy restrict coverage.              SECTION I   -   COVERED AUTOS
Read the entire policy carefully to determine rights,            Item TWo of the Declarations shows the "autos" that
duties and what is and is not covered.                           are covered "autos" for'each of your coverages. The
Throughout this policy the Words "you and "your" re-             following numerical symbols d- escribe the "autos" that
fer to the Named InsUred shown in the Declarations.              may be covered "autos". The symbols entered next to
The words "we", "us" and "our" refer to the company              a coverage on the Declarations designate the only
providing this insurance.                                        "autos" .that are covered "autos".
Other words and phrases that appear in quotation                 A. Description. Of Covered Auto Designation
marks have special meaning. Refer to Section V             -          Symbols
Definitions.
 Symbol                                 Description Of Covered Auto Designation Symbols.
       I           Any 'AUto"
       2           Owned "Autos"   Only those "autos" you own (and for Covered Autos Liability Coverage any
                   Only            "trailers" you don't own while attached to power units you own). This includes
                                   those "autos" you acquire ownership of after the policy begins.
       3           Owned Private   Only the private passenger "autos! you own. Thisincludes those private
                   Passenger       passenger "autos" you acquire ownership of after the policy begins.
                   "Autos" Only
       4          Owned            Only those "autos" you own that are not of the private passenger type (and for
                  "Autos"Other     Covered Autos Liability Coverage any- "trailers" you don't,own while attached to
                  Than Private     power units you own). This includesthose "autos" not of the private passenger
                  Passenger        type you acquire ownership of after the policy begins.
                  "Autos" Only
       5          Owned "Autos"    Only those 'autos" you own that.are required to have no-fault benefits in the state
                  Subject To       wherethey are licensed or principally- garaged. This includes those "autos" you
                  No-fault         acquire ownership of after the policy begins provided they are required to have. no-
                                   fault benefits in the state where they are licensed or principally garaged.
      6           Owned "Autos"    Only those "autos" you own that because of the law in the state where they are
                  Subject To.A     licensed or principally, garaged are required to have and cannot reject Uninsured
                  Compulsory       Motorrsts Coverage. This includes those "autos" you acquire'owriership of. after the
                  Uninsured        policy begins provided they are subject to the same state uninsured motorists
                  Motorists Law    requirement.
      7           Specifically     Only those "autos" described in Item Three of the Declarations for which a
                  Described        premium charge is shown (and for Covered Autos Liability Coverage any'!trailers"
                  "Autos"          you don't own while attached to any power unit described in Item Three).
      8           Hired "Autos"    Only those "autos" you lease, hire, rent or borrow. This does-not include any "auto"
                  Only             you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                                   partnership), members (if you are a,:lirnited liability company) .or members of their
                                   households.
      9           Non-owned        Only those "autos" you do not own, lease, hire, rent or borrow that are used in
                  "Autos" Only     connection with your business. This includes "autos" owned by your "employees",
                                   partners (if you are a.partnership), members (ifyou are a limited liability company)
                                   or members of their households but only while used in your business or your
                                   personal affairs.



'A   flA   Al   4fl.4')                                                                                   r:1.....-. I ...1')
        Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 36 of 82 PageID #:40




  COMMERCIAL AUTO


         19               Mobile Equip-     Only those "autos" that are land vehicles and that would qualify under the definition
                          ment Subject To   of "mobile equipment" under this policy if they were. not subject to a compulsory or
                          Compulsory Or     financial responsibility law or other motor vehicle insurance law where they are.
                          Financial         licensed or principally garaged.
                          Responsibility
                          Or Other Motor
                          Vehicle Insur-
                          ance Law Only

  B. Owned Autos You Acquire After The Policy                            SECTION If            -    COVERED AUTOS LIABILITY COV-
     Begins                                                              ERAGE
         1. Ii Symbols 1, 2, 3, 4, 5, 6 or 19 are entered                 A. Coverage
            next to a coverage in Item Two of the Decla-                         We will pay all sums- an "insured" legally must pay
            rations, then you have coverage for "autos"                          as damages because of "bodily injury" or "prop-
            that you acquire of the type described for the                       erty damage" to which this insurance applies,
            remainder of the policy period.                                      caused by an "accident" and resulting from the
         2. But, if Symbol 7 is.entered next to;a coverage                       ownership, maintenance or use of a covered
            in Item Two of the Declarations, an '!auto" you                      "auto".
            acquire will be a covered "auto" for that cov-                       We will also pay all sums an "insured" legally
            erage only if:                                                      must pay as a "covered pollution cost or expense"
                                                                                 to which this insurance applies, caused by an
                   a. We already coverall "autos" that you own
                                                                                "accident" and resulting from the ownership,
                      for that coverage or it replaces an "auto"
                                                                                maintenance or use-of covered "autos". However,
                      you previously owned that had that cov-
                                                                                we will only pay for the "covered pollution cost or
                      erage; and
                                                                                expense" if there is either "bodily injury" or "prop-
                   b. You tell us within 30 days after you ac-                  erty damage" to which this insurance applies that
                      quire it that you want us to cover it for that            is caused by the same "accident".
                      coverage.                                                 We have the right: and duty to defend any "in-
 C. Certain Trailers, Mobile Equipment And Tem-                                sured" against a "suit" asking for such damages
    porary Substitute Autos                                                    or a "covered, pollution cost or expense". How-
                                                                               ever, we have no duty to defend any "insured"
    If Covered Autos Liability Coverage is provided by
                                                                               against a "suit" seeking damages for "bodily in-
    this Coverage Fort, the following ty.es of vehi-
                                                                               jury" or "propertydarhage" or a "covered pollution
    cles are also covered "utos" for Covered Autos
                                                                               cost or expense" to which this insurance does not
    Liability Coverage:                                                        apply. We may investigate and settle any claim or
       1. "Trailers" with a load capacity of 2,000                             "suit" as we consider appropriate. Our duty to de-
          pounds or less designed primarily for travel                         fend or settle ends when the.-Covered Autos Li-
          on publicroads                                                       ability, Coverage Limit of Insurance has been ex-
                                                                               hausted by payment of judgments or settlements.
       2. "Mobile equipment" while being carried or
          towed by a Covered "auto".                                           1. Who Is An Insured
       3. Any "auto" you do not own while used with                                    The following are "insureds":
          the perrriission of its owner as a temporary                                 a. You for any covered "auto".
          substitute for a covered "auto" you own that is                              b; Anyone else while using with your per-
          out of service because of its:                                                  mission 'acovered "auto" you own, hire or
               a. Breakdown;                                                              borrow        t:
                                                                                                 QE
               b. Repair:                                                                 (1) The owner or anyone else from
                                                                                              whom you hire or borrow a covered
               c. Sevicing;
                                                                                              "auto".
               d. "Loss"; or
                                                                                              This exception does not apply if the
               e. Destruction,                                                                covered "auto" is a "trailer" connected
                                                                                              to a covered "auto" you own.



fl___-._. '   -i    I.)                             I          C'       ?",U..-..-,   I"S   '(•i   'I              i"*   flfl Al IA 41
           Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 37 of 82 PageID #:41




                                                                                                      COMMERCIAL AUTO


Cq                      (2) Your "employee" if the covered "auto"                      pay interestends when we have paid,
co
to                          is owned by that "employee" or a                           offered to pay or deposited in court
                            member of his or her household.                            the part of the judgment that is within
U
C"                (3) Someone using a covered "auto"                                   our Limit of Insurance.
0
N                     while he-or she is working in a busi-                      These payments will not reduce. the Limit
                      ness of selling, servicing, repairing,                     of Insurance.
0-
0
                      parking or storing "autos" unless that                  b. Out-of-state Coverage Extensions
                      business is yours.
0
N
                                                                                 While a covered "auto" is away from the
0                 (4) Anyone other than your "employees",                        state whereit is licensed, we will:
N
0                     partners (if you are a partnership),
N
0                     members (if you are a limited liability                     (1.) Increase the Limit of Insurance for
                      company) or a lessee or borrower or                              Covered Autos Liability Coverage to
LU
I—'                   any of their "employees", while mov-                             meet the limits specified by a com-
                      ing property to or from -a covered                               pulsory or- financial responsibility law
0
LU                    "auto".                                                          of the jurisdiction where the covered
-J
Ls                                                                                     "auto" is being used. This extension
                  (5) A partner (if tyou are a partnership) or                         does not :apply to the limit or limits
                      a member (if you are a Iihiited liability                        specified by any law governing motor
                      company) for a covered "auto" owned                              carriers of passengers or property.
                      by him or her or a member of his or
                      her household,                                              (2) Provide the minimum amounts and
                                                                                       types of other coverages, such as no-
              c. -Anyone liable for .the condUOt: of an 'in-                           fault, required of out-of-state vehicles
                 sured" described above but: only, to the                              by the jurisdiction where ,the covered
                 extent of that liability.                                             "auto" is being used.
           2. Coverage Extensions
                                                                                 We will not pay anyone more than once
                a. Supplementary Payments                                        for the same elements of loss because of
                       We-will pay for the "insured"                             these extensions.
                       (1) All expenses we incur.                      B. Exclusions
                       (2) Up to $2,000 for cost of bail bonds            This insurance does not apply to any of the fol-
                            (including bonds for related traffic law      lowing:
                            violations) required because of an            1. ExpectedOr Intended Injury
                            'accident" We cover. We do not have.              "Bodily injury"•or "property damage" expected
                            to furnish these bonds.                           or intended from the standpoint of the "in-
                      (3) The cost of bonds to release attach-                sured".
                            ments in any "suit" against the "in-          2. Contractual
                            sured" we defend, but only for bond
                            amounts within our Limit of Insur-              Liability assumed under any contract or
                           ance.                                            areenient.
                      (4) All reasonable expenses incurred by               But this exclusion does not apply to liability
                           the "insured" at our request, including          for damages:
                           actual loss- of earnings up to $250 a            a. Assumed in a contract or agreement that
                           day because of timeoff from work.                    is an "insured contract", provided the
                      (5) All court -costs taxed against- the "in-               bodily injury" or "property -damage" oc-
                           sured" in any "suit" against the "in-                curs subsequent to the execution of the
                           sured" we defend. However, these                     contract or agreement: or
                                     payments do not include at-            b. That the "insured" would have in the ab-
                           torneys' fees or attorneys' expenses                 sence.of the contract or agreement.
                           taxed against the "insured".
                                                                         3. Workers' Compensation
                      (6) All interest. on the full amount of any
                                                                            Any- obligation for which the "insured" or the
                           judgment that accrues after entry of
                                                                            "insured's" insurer may be held liable under
                           the judgment in any "suit" against the
                                                                            any workers' compensation, disability benefits
                          "insured" we defend, but our duty to



      r . A nn-ni m   n. i,
         Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 38 of 82 PageID #:42




 COMMERCIAL AUTO


               or unemployment compensation law or any             7. Handling Of Property
               similar law.                                           "Bodily injury" or "property damage" resulting
         4. Employee Indemnification And Employer's                    from the handling of'property:
            Liability                                                 a. Before it is moved from the place where it
               "Bodily injury" to:                                         is accepted by the "insured" for move-
                                                                           ment into or onto the covered "auto"; or
               a. An "employee" of the "insured" arising out
                  of and in the course of:                            b. After it is moved from the covered "auto"
                                                                           to the place where it is finally delivered
                                                                                                            -         by
                     (1) Employment by the "insured": or                   the "insured",
                     (2) Performing the duties related to the      B. Movement Of Property By Mechanical De-
                         conduct of the "insured's business;          vice
                         or
                                                                      !Bodily injury" or "property damage" resulting
               b. The spouse, 'child, parent; brother or sis-         from .the movement of property by a me-
                  ter of that "employee" as a consequence             chanical device (other than a hand truck)
                  of Paragraph a. above.                              unless the device is attached to the covered
              This exclusion applies:                                 "auto".
                     (1) Whether the "insured" may be liable       S.     Operations
                         as an employer or in any other ca-            "Bodily injury" or "property damage" arising
                         pacity; and                                   out of the operation of
                     (2) To any obligation to share damages            a. Any equipment listed in Paragraphs 6.b.
                         with or repay someone else who                    and 6.c. of the definition of "mobile
                         must pay damages because of the in-               equipment"; or
                         jury.                                         b. Machinery or equipment that is on, at-
              But'•this exclusion' does not apply to "bodily in-           tached to or part of a land vehicle that
              jury" to domestic "employees" not entitled to                Would qualify under the definition of "mo-
              workers' compensation benefits or to liability               bile equipment" if it were not subject to a
              assumed by the "insured" under an "insured                   compulsory or financial responsibility law
              contract". For the purposes of the Coverage                  or other motor vehicle insurance law
              Form, a' domestic "employee" iS;a person en                  where it is licensed or principally garaged.
              gaged in household or domestic work per-             10. Completed Operations
              formed principally in connection with a resi-             "Bodily injury" or "property damage" arising
              dence. premises.                                          out of your work after that work has been
         S. Fellow Employee                                             completed or abandoned.
            "Bodily injury" to:                                         In this exclusion, your work means:
            a. Any fellow "employee" of the "insured"                   a. Work or operations, performed by you or
                arising out of and in the course of the fel-                 on your behalf; and
                low "employee's" employment or while                    b. Materials, parts or equipment furnished in
                performing duties related to the conduct                     connection with such work or operations.
                of your business; or
                                                                        Your work' includes warranties or répresenta.
            b. The spouse, child, parent, brother or sis-               tions made at any time with respect to the fit-
                ter of that fellow "employee" as a conse-               ness, quality, durability or performance of any
                quence of Paragraph a. above                            of the items included in Paragraph a. or b.
         6. Care, Custody Or Control                                    above.
              "Property damage" .to or "covered pollution               Your .work will be deemed completed at the
              cost or expense" involving property owned or              earliest of.the following times:
              transported by the "insured" or in the "in-                   (1) When all of the work called for in your
              sured's" care, custody or control. But this ex-                    contract has been completed;
              clusion does not apply to liability assumed
                                                                            (2) When all of the work to be done at
              under asidetrack agreement.
                                                                                 the site has been completed if your



r'...,    A     in                           ,             C'           .,..   ",ci                      AA fl4 Ifl 4
           Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 39 of 82 PageID #:43




                                                                                                             COMMERCIAL AUTO



co                           contract calls for work at more than                        (2) The 'bodily injury", "property dam-
                             one site; or                                                    age" or "covered pollution cost or ex-
                                                                                             pense" does, not arise out of the op-
                        (3) When that part of the work done at a
                                                                                             eratioh of any equipment listed in
                            job site has been put to its intended                            Paragraphs 6.b. and 6.c. of the defi-
N
                            use by any person or organization
                                                                                             nition of "mobile equipment".
CL                          other than another contractor or sub-
                            contractor working on the same pro-                      Paragraphs b. and c. above of this exclusion
                            ject.                                                    do not apply .t "accidents" that occur away
                                                                                     from premises owned by or rented to an '!j
                    Work that may need service, maintenance,                         sured" with respect to "pollutants" not in or
01
                    correction, repair or replacement, but which is                  upon a covered "auto" if:
                    otherwise complete, will be treated as corn-
                    pleted                                                                   (a) The "pollutants" or any property
                                                                                                  in: which the "pollutants" .are con-
            11. Pollution                                                                         tained are upset, overturned or
0
LH                  "Bodily injury" or "property damage" arising                                  damaged as a, result of the main-
U
                    out of the actual, alleged or threatened dis-                                 tenance or use of a covered
                    charge dispersal, seepage, migration, re-                                     "auto"; and
                    lease or escape of pollutants":                                          (b) The discharge, dispersal, 'seep-
                    a. That are, or that are contained in any                                     age, migration, release or escape
                       property that is:                                                          of the "pollutants" is caused di-
                                                                                                  rectly by such upset, overturn or
                        (1) Being transported or towed by, han-                                   damage.
                            'dIed or handled for movement into,
                             onto or from the covered 'auto';.              12. War
                                                                                    "Bodily injury" or "property damage" arising
                        (2) Otherwise in the course of transit by
                                                                                    directly or indirectly out of:
                            or on behalf of the "insured"; or
                                                                                    a. War, including undeclared or civil war;
                       (3)' Being stored, disposed ofl_ treated or
                            processed in or upon the covered                        b. Warlike 1adti0n by a military force, includ-
                            "auto';                                                     ing action in hindering or defending
                                                                                        against an actual or expected attack, by
                    b. Before the "pollutants" or any property in                       any government, sovereign or other au-
                       which the "pollutants" are contained are                         thority using military personnel or other
                       rnovedfromthe.place where.they are ac-                           agents; or
                       cepted by the "insured" for movement into                                                        revolution,
                                                                                    c. Insurrection,        rebellion,
                       or onto the covered "auto"; or
                                                                                        usurped power or action taken by gov-
                    c. After the "pollutants" or any property in                        ernmental authority in hindering or de-
                       .whih the '!pollutänts" are contained are                        fending against any of these.
                        moved from the covered "auto" to the               13. Racing
                        place where they are finally delivered,
                       disposed of or abandoned by the "in-                         Covered "autos" while used in any profes-
                       sured".                                                      sional or organized racing or demolition con-
                                                                                    test or stunting activity, or while practicing for
                Paragraph a. above does not apply to fuels,                         such contest or activity. This insurance alsO
                lubricants,, fluids, exhaust gases or other simi-                   does not apply while that covered "auto" is
                lar "pollutants" that are needed for or result                      being prepared for such a contest or activity.
                from the normal electrical, hydraulic or me-
                                                                       C. Limit Of Insurance
                chanical functioning of the covered "auto" or
                its parts if:.                                            Regardless of the number of covered 'autos",
                                                                          "insureds", premiums paid, claims made or vehi-
                       (1) The "pollutants" escape, seep, mi-             cles involved in the "accident", the most we will
                           grate or are discharged, dispersed or          pay for the total of all damages and "covered pol-
                           released directly from an "auto" part          lution cost or expense" combined resulting from
                           designed by its manufacturer to hold,          any one "accident' is the Limit Of Insurance for
                           store, receive, or dispose of sUch" pol-       Covered Autos Liability Coverage shown lin the
                           lutants"; and                                  Declarations.


     l'*   flA.f4    An 4.                          .,,..,..,-,,...-      .-.,-,   I,-.,.   )('1A
        Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 40 of 82 PageID #:44




      COMMERCIAL AUTO


         All "bodily injury", "property damage" and "coy-                 a,   Glass breakage;
00
         ered pollution cost or expense" resulting from                   b. "Loss" caused by hitting a bird or animal;
         continuous or repeated exposure to substantially                    and
         the same conditions will be considered as result-
                                                                          c. "Loss" caused by falling objects or mis-
         ing from one "accident".
                                                                             siles,
          No one will be entitled to receive, duplicate pay-
          merits for the same elements of'"loss" under this               However, you have the option of having glass
                                                                                                         "auto's" colli-
cii       Coverage Form and any Medical Payments Coy-                     breakage caused by a covered
CD        erage endorsement, Uninsured Motorists Cover-                   siori or overturn considered a "loss" under
         'age endorsement or Underinsured Motorists                       Collision Coverage.
          Coverage endorsementattached-to this Coverage             4. Coverage Extensions
          Part.                                                           a. Transportation Expenses
      SECTION III   PHYSICAL DAMAGE COVERAGE                                   We will pay up to $20 per day, to a maxi-
LU
      A. Coverage                                                              mum of $600, for temporary trarisporta-
LL       1. We will pay for "loss" to a covered "auto" or                      tion expense incurred by you because of
            its equipment under:                                                the total theft of. a covered "auto" of' the
                                                                               private passenger type. We will pay only
             a. Comprehensive Coverage                                         for those covered "autos" for which you
                 From any cause except:                                        carry either Comprehensive or Specified
                 (1) The covered' "auto's" collision with                      Causes 'Of Loss Coverage. We will pay
                     another object; or                                        for temporary transportation expenses in-
                                                                               curred during the period beginning 48
                                                                               hours after the theft and ending, regard-
             b. Specified Causes Of Loss1Coverage                              less of the policy's expiration, when the
                 Caused by:                                                    covered "auto" is returned to use or we
                                                                               pay for its "loss".
                 (1) Fire, lightning or explosion;
                                                                         b. Loss Of Use Expenses
                 (2) Theft;
                                                                               For.; Hired Auto Physical Damage, we will
                 (3) Windstorm, hail or earthquake;                            pay expenses for which an "insured" be-
                 (4) Flood;                                                    comes legally responsible to pay for loss
                 (5) Mischief or vandalism; or                                 of use of a vehicle rented or hired withoUt
                                                                               a driver under a written rental contract or
                 (6) The sinking, burning, collision or de-                    agreement. We will pay for loss of use
                     railment of any conveyance transport-                      expenses if caused by:
                     ing the covered "auto".
                                                                               (1) Other than collision only if the Decla-
            c.   Collision Coverage                                                rations indicates that Comprehensive
                 Caused by:.                                                       Coverage is:,provided for any covered
                 (1) The covered "auto's collision with                            "auto";
                     another object; or                                        (2) Specified Causes Of Loss only if the
                 (2) The covered "auto's!" overturn.                               Declarations indicates that Specified
                                                                                   Causes Of Loss Coverage is pro-
        2. Towing                                                                  vidëd'for any covered 'auto"; or
            We will pay up to ithe limit shown in the Decla-                   (3) Collision only if the Declarations mdi-
            rations for towing and labor costs incurred                            'cates that Collision Coverage is pro-
            each time a covered "auto" of the private                               vided for any covered 'auto".
            passenger type is disabled. However, the la-
            bor must be performed at the place. of 'dis-                       However, the most we will pay for any
            ablement.                                                          expenses for loss of use is $20 per day,
                                                                               to a maximum of $600.
        3. Glass Breakage Hitting A Bird Or Animal
                               -


            Falling Objects Or Missiles                        B. Exclusions

            If you ca rry Comprehensive Coverage for the          1,,.   We will, not pay'for "loss" caused by or result-
            damaged covered "auto" we will pay for the                   ing from any of the following. Such "loss" 'is
            following under Comprehensive Coverage:                      excluded regardless of any other cause or


                                                                                                        ,A   flA Al   IA   l)
          Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 41 of 82 PageID #:45




                                                                                                   COMMERCIAL AUTO


                event that contributes concurrently or in any                  installed, that reproduces, receives or
                sequence to the "loss".                                        transmits audio, visual or data signals.
                a. Nuclear Hazard                                          d; Any accessories used with the electronic
                                                                               equipment described in Paragraph c.
                         (1) The explosion of any weapon em-
                             ploying atomic fission or fusion: or              above.
                         (2) Nuclear reaction or radiation, or ra-      5. Exclusions 4.c. and 4.d. do not apply to
                             dioactive contamination, however              equipment designed to be operated solely by
                             caused.                                       use of the power from the "auto's" electrical
                                                                           system that, at the time of "loss", is:
                b. War Or Military Action
                                                                            a. Permanently installed in' or upon the cov-
                   (1) War, including undeclared or civil
                       war:                                                    ered "auto";

                    2) Warlike action by a military force, in-              b  Removable    from a housing unit which is
                        cluding action, in hindering or defend-                permanently installed in or upon the cov-
                        ing against an actual or expected at-                  ered "auto";
'U
                        tack, by any government, sovereign                  c. An integral part of the same unit housing
                        or other authority using military per-                 any electronic equipment described in
                        sonnel or other agents; or                             Paragraphs a. and b. above; or
                   (3) Insurrection, rebellion, revolution,                 d. 'Necessary for the normal operation of the
                        usurped power or action taken by                        covered "auto" or the monitoring of the
                        governmental authority in hindering                     covered "auto's" operating system.
                        or defending against any of these.
                                                                        6. We will not pay for "loss" to a covered "auto"
           2. We Will not pay for "loss" to any covered                    due to "diminution in value"
              "auto' while used in any professional or :or
              ganized racing or demolition contest or stunt-         C. Limits Of Insurance
              ing activity, or while practicing for such con-           1. The most we Will pay for:
              test or activity. We will also not pay for "loss"
              to any covered "auto" while that covered                     a. "Loss" to any one covered "auto" is the
              "auto° is being prepared for such a contest or                  lesser of:
              activity,                                                        (1) The actual cash value of the dam-
           3. We will not pay for "loss" due and confined to:                      aged or stolen property as of the time
                                                                                   of the "loss": or
                a. Wear and tear, freezing, mechanical or
                   electrical breakdown.                                       (2) The cost of repairing or replacing the
                                                                                   damaged or stolen property with
                b. Blowouts, punctures: or other road dam-
                                                                                   other propertyoflikekind and quality.
                   age to tires.
             This exclusion does not apply to such "loss"                  b. All electronic equipment that reproduces,
             resulting from the total theft of a covered                      receives or'transmits audio, visual or data
             "auto".                                                          signals in any one "loss" is $1,000, if, at
                                                                              the time of "loss", such. electronic. equip-
          4. We will not pay for "loss" to any of the follow-                 ment is:
             ing:
                                                                               (1) Permanently installed in or upon the
               a. Tapes, records, discs or other similar au-
                                                                                   covered "auto" in a housing, opening
                  dio, visual or data electronic devices de-
                                                                                   or other location that is not norThnally
                  sighed for use with audio, visual, or data
                  electronic equipment.                                            used by the "auto" manufactuer for
                                                                                   the installation of such equipment:
               b. Any device designed or used to detect
                  speed-measuring equipment, such as ra-                       (2) Removable from a permanently in-
                  dar or laser detectors, and any jamming                          stalled housing unit as described in
                  apparatus intended to elude or disrupt                           Paragraph b.(1) above;or
                  speed-measuring equipment.                                   (3) An integral part of such equipment as
               c. Any electronic equipment, without regard                         described in Paragraphs b.(1) and
                  to whether this equipment is permanently                         b.(2) above.



     ("A At's fl4   4f   4                         I..,,.,   C'                'ri   4
      Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 42 of 82 PageID #:46




COMMERCIAL AUTO


   2. An adjustment for depreciation and physical                                         b. Additionally, you and any other involved
        condition will be made in determining actual                                         "insured" must:
        cash value,in the event•of.a total "loss".                                           (1) Assume no obligation, make no pay-
   3. If a repair or replacement results in better                                               mentor incur no expense without our
        than like kind or quality, we will not pay for the                                       consent, except at the "insured's'
        amount of the betterment.                                                                own cost.
D. Deductible                                                                                (2) Immediately send us copies of any
   For each covered "auto", our obligation to pay for,                                           request, demand, order, notice,
   repair, return or replace damaged or stolen prop-                                             summons or legal paper received
   erty will be reduced by the applicable deductible                                             concerning the claim or "suit".
   shOwn in the Declarations. Any Comprehensive                                                 (3) Coperate with us in the investigation
   Coverage deductible shown in the Declarations
                                                                                                    or settlement of the claim or defense
   does not apply to "loss" caused by fire or light-
                                                                                                    against the "suit".
   fling.
SECTION IV BUSINESS AUTO CONDITIONS
                     -
                                                                                                (4) Authorize us to obtain medical re-
                                                                                                    cords or. other pertinent information.
The following conditions apply in addition to the
Common Policy Conditions:                                                                       (5) submit to examination, at our ex-
                                                                                                    pense, by physicians of our choice,
A. Loss Conditions                                                                                  as often as we reasonably require.
      1.. Appraisal.For Physical Damage Loss
                                                                                          c. If there is "loss" to a covered "auto" or its
                It you and we disagree on the amount of                                      equipment, you must also do the f011ow-
                "loss", either may demand an appraisal of the                                 fig:
                "loss". In this event, each party will select a
                competent appraiser. The two appraisers will                                    (1) Promptly notify the police if the coy-
                select, a competent and impartial umpire. The                                       ered."auto" or any of its equipment is
                appraisers will state separately the actual                                         stolen.
                cash value and amount of "loss". If they fail to                                (2) Take all reasonable steps to protect
                agree, they will submit their differences to the                                    the covered "auto" from further dam-
                umpire. A decision agreed to by any two will                                        age. Also keep a record of your ex-
                be binding. Each party will:                                                        pensës for consideration in the set-
                a. Pay its chosen appraiser; and                                                    tlement of the claim.
                b. Bear the other expenses of the appraisal                                      3) Permit us to inspect the covered
                    and umpire equally.                                                             "auto" and records proving the "loss"
                                                                                                    before its repair ordisposition.
         It wesubmitto an appraisal, we will still retain,
             right to deny the claim.                                                           (4) Agree to examinations under oath at
         our
      2. Duties In The Event Of Accident, Claim,                                                our request and give us a signed
         Suit Or Loss                                                                           statement of your answers.
         We have no   - duty to provide coverage: under                            3     Legal Action Against Us
         this policy unless there has been full compli-                                  No one may bring a legal action against us
         ance with the following duties:                                                 under this Coverage Form until:
         a. In the event of "accident", clairfi, "suit" or                               a. There has been full compliance with all
             "loss", iyou must give us or our authorized
                                                                                            the terms of this Coverage .Form;and
             representative prompt notice of the "acci-
             dent" or "loss". Include:                                                   b. Under Covered Autos Liability Coverage,
                                                                                            we agree in writing that the "insured" has
             (1) How, when and where the "accident"
                  or "loss" occurred;                                                       an obligation to pay or until the amount of
                                                                                            that obligation has finally been deter-
             (2) The "insured's" name and address;                                          mined byjudgrnentafter trial Nb One has
                  and                                                                       the right under this policy to bring us into
             (3) To the extent possible, the names                                          an action to determine the "insured's" li-
                  and addresses of any injured persons                                      ability.
                  and witnesses.


---    0   ,s                                  '           0   __   1   ; ---   r;.-,   I.,..   't',4   -.              ('A n   fl4 -f r% 4)
     Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 43 of 82 PageID #:47




                                                                                          COMMERCIAL AUTO


      4. Loss Payment         -   Physical Damage Cover-           son or organization holding, storing or trans-
         ages                                                      porting property for a fee regardless of any
              At our option, we may:                               other provision of this Coverage Form.
              a. Pay for, repair or replace damaged orsto-    5.   Other Insurance
                  len property;                                    a. For any covered "auto" you own, this
              b. Return the stolen property, at our ex-               Coverage Form provides primary insur-
                 pense. We will pay for any damage that               arice. For any covered "auto" you don't
                 results to'the "auto" from the theft, or             own, the insLiance provided by this Cov-
                                                                      erage Form is, excess over any other col-
       c. Take all or any part of the damaged or                      lectible insurance. However, while a coy-
           stolen property at an agreed or appraised                  ered "auto" which is a "trailer" is con-
           value.                                                     nected to another vehicle, the Covered
      If we pay for the "loss", our payment will in-                  Autos Liability Coverage this Coverage
      dude the applicable sales tax for the dam-                      Form provides for the "trailer" is:
      aged or stolen property.                                        (1 Excess while it is connected to a mo-
   5. Transfer Of Rights Of Recovery Against                               tor vehicle you do not own; or
      Others To Us                                                    (2) Primary while it is connected to a
      If any person or organization to or for whom                         covered "auto" you own.
      we make payment under this Coverage Form                     b. For Hired Auto Physical Damage Cover-
      has rights to recover damages from another,                     age, any covered "auto" you lease, hire,
      those rights are transferred to Us. That person                 rent or borrowis deemed to be a covered
      or organization .mustdo everything necessary                    "uto" you own. However, any "auto" that
      to secure our rights and must do nothing after                  is leased, hired, rented or borrowed with
      "accident" or "loss" to impair them,                            a driver is not a covered "auto".
B. General Conditions
                                                                   c. Regardless of. the provisions of Para-
     1. Bankruptcy                                                    graph a. above, this Coverage Form's
        Bankruptcy or insolvency of the "insured" or                  Covered Autos Liability Coverage is pr-
        the "insured's" estate will not relieve us of any             mary for any liability assumed under an
        obligations under this Coverage Form.                         "insured contract".
     2. Concealment,,Misrepresentation Or Fraud                    d. When this Coverage Form and any other
                                                                      Coverage Form .or policy covers on the
        This Coverage Form is void in any case of                     same basis, either excess or primary, we
        fraud by you at any time as it relates to this                will pay only our share. Our share is the
        Coverage Form. It is also Void if you or any                  proportion that the Limit of Insurance of
        other "insured"., at. any time, intentionally COfl            our Coverage Form bears to the total of
        ceals or misrepresents a material fact con-                   the limits of all the Coverage Fbrms and
             cerning:                                                 policies covering on the same basis.
             a. This Coverage Form;                           6. Premium Audit
             b. The covered "auto";                                a. The estimated premium for this Coverage
             c. Your interest in the covered "aUto"; or               Form is based on the exposures you told
             d. A claim under this Coverage Form.                     us you would have when this policy be-
                                                                      gan. We will compute the final premium
     3. Liberalization                                                due when we determine your actual ex-
        If we revise this Coverage Form to provide                    posures. The estimated total premium will
        more coverage without additional premium                      becredited against the final premium due
        charge, your policy will automatically provide                and the first Named Insured will be billed
        the additional coverage as of the day the re-                 for the balance, if any. The due date for
        vision is effective in your state.                            the final premium or retrospective pre-
     4. No Benefit To Bailee         Physical Damage.
                                     -
                                                                      mium is the, date shown as the due date
        Coverages                                                     on the bill. If the estimated total premium
                                                                      exceeds the final premium due, the first
             We will not recognize any assignment or                  Named Insured will get a refund.
             grant any coverage for the benefit of any per-


,.'A fin n     4fl of   11
            Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 44 of 82 PageID #:48




       COMMERCIAL.AUTO


en
co
                 b. If this policy is issued for more than one              1. A land motor vehicle, trailer" or semitrailer
Cn
                    year, the premium for this Coverage Form                   designed for travel on public roads; or
i                   will be computed annually based on our                  2.        Any other land vehicle that is subject to a
C-)
C4                  rates or premiums in effeqt at the begin                         conpulsory or financial responsibility law or
0                   fling of each year'of the policy,                                other motorvehicle. insurance law where it is.
             7. Policy Period, Coverage Territory                                    licensed or principally garaged.
                 Uhder this Coverage Form, we cover "acci-                  However, "auto" does not include "mobile equip-
                 dents" and "losses" occurring:                             ment".
0
                 a. During the policy period shown in the            C. "Bodily injury" means bodily injury, sickness or
                    Declarations; and                                   disease sustained by a person, including death
                 b. Within the coverage territory,                      resulting from any of these.
                 The coverage territory is:                          D. "Covered pollution cost or expense" means any
                                                                        cost or'expense.arising out of:
w                       (1) TheUnited States of America;
                                                                            1. Any request, demand, order or statutory or
                        (2) The'territories and'possessions of the            regulatory requirement that 'any "insured" or
                            United States of America;:                        others test for, monitor, clean up, remove,
                        (3) Puerto Rico;                                      contain, treat, detoxify or neutralize, or in any
                       (4) Canada; and                                        way respond to, or assess the effects of, "pol-
                                                                              lutants"; or
                        (5) Anywhere in the world if a covered
                            "auto" of the private passenger type           2. Any claim or "suit" by or on behalf, of a gov-
                                                                              ernmental authority for damages because of
                             without a driver for a period of 30              testing for, monitoring, cleaning up, removing,
                             days or less,                                    containing, treating, detoxifying or neutraliz-
                                                                              ing, or in any way responding to, or assessing
                 provided that the "insured's" responsibility to              the effectsof, "pollutants".
                 pay damages is.d'etermined in a "suit" on, the
                 mérit, in the United States of America, the               "Covered pollution cost, or expense" does,, not in-
                 territories and possessions of the United                 dude any cost or expense arising out of the ac-
                 States of America, Puerto Rico or Canada, or              tual, alleged or threatened discharge,. dispersal,
                 in a settlement we agree to.                              seepage, migration, release or escape of "pollut-
                                                                           ants":
                 We also cover "loss" to, or "accidents" involv-
                 ing, a covered "auto" while being transported                     a.    That are, or that are contained in any
                 between any of these places.                                            property that is:
            8.   Two Or More Coverage Forms Or Policies                                  (1) Being transported or towed by, han-
                 Issued By Us                                                                dIed or handled for movement into,
                                                                                             onto or from the covered "auto";
                 If this Coverage Form and any other Cover-
                 age Formn,or policy issued to- you by li sor.any                        (2) Otherwise in the course of,transi t by
                 company affiliated with us 'applies to the                               or.on behalf of the "insured"'.or
                 same "accident", the aggregate maximum                               (3) Being stored, disposed of, treated or
                 Limit of Insurance under all the Coverage                                processed in or upon the covered
                 Forms or policies shall not exceed the highest                           "auto";
                 applicable Limit of insurance under any one                       b. Before the "pollutants" or any property in
                 Coverage Form or policy. This condition does                         which the "pollutants" are contained are
                 not apply to any Coverage Form or policy is-                         moved from the place where they are ac
                 sued by us or an affiliated company specifi-                         cepted by the "insured" for movement into
                 cally to apply as excess insurance, over this                        or onto the covered "auto"; or
                 Coverage Form.
                                                                                  c. After .the "pollutants" or any property in
      SECTION V— DEFINITIONS                                                         which the "pollutants" are contäihed are
      A'. "Accident" includes continuous or repeated expo-                           moved from the covered "auto" to the
          sure'to the same conditions resulting in 'bodily in-                       place where they' are finally 1delivered,
          jury" or"property damage".                                                 disposed of or abandoned by the "in-
      B. "Auto" means:                                                               sured".



      r.,....,   ,..; 4 ,1                      t,%                  ,-',w,..,   ,....   "r,'ii                   r'Aflri fl4 4fl 4'
          Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 45 of 82 PageID #:49




                                                                                                  COMMERCIAL AUTO


              Paragraph a. above does not apply to fuels,             4. An obligation, as required by ordinance, to in-
              lubricants, fluids, exhaust gases or other simi-            demnify a municipality, except in connection
              lar "pollutants" that are needed fOr or result              with work for a municipality;
              from the normal electrical, hydraulic or me-            5. That part of any other contract or agreement
              chanical functioning of the covered "auto" or               pertaining to your business (including an in-
              its parts, if:                                              demnification of a municipality in connection
                   (1) The "pollutants" escape, seep, mi-                 with work, prformec for a municipality) under
                        grate or are discharged, dispersed or             which you assume the-tort liability of another
                        released directly from an "auto" part             to pay for "bodily injury" or "property damage"
                        designed by its manufacturer to hold,             to a third party or organization. Tort liability
                        store, receive or dispose of such "pol-          means a liability that would be imposed by
                        lUtants"; and                                    law'iri the absence of any contract or agree-
                   (2) The "bodily injury", "property dam-               ment; or
                        age" or "covered pollution cost or ex-        B. That part of any contract or agreement en-
                        pense" does not arise out of the op-             tered into, as part of your business, pertaining
IL
                        eration of any equipment listed in               to the rental or lease,, by you or any of your
                        Paragraph 6.b. or 6c; of the defini-             "employees", of any "auto". However, such
                        tion of "mobile equipment".                      contract or'agreement..shall not be considered
              Paragraphs b. and c. above do not apply to                 an "insured contract" to the extent that it obli-
              "accidents" that occur away from premises                  gates you or any of your "employees" to pay
              owned by or rented to an "insured" with re-                fOr "property damage" to any "auto" rented or
              spect to "pollutants" not in or upon a covered             leased by you or any of your "employees".
              "auto" if:                                              An "insured contract" does not include that part of
                       (a) The "pollutants" or any property           any contract or agreement:
                           in which the "pollutants" are con-            a. That indemnifies a railroad for "bodily in-
                           tained are upset, overturned or                    jury" or "property damage" arising out of
                           damaged as a result of the main-                   construction or demolition operations,
                           tenance or use of a covered                        within 50 feet of any railroad property and
                           "auto"; and                                        affecting any railrOad bridge or trestle,
                        (b) The discharge, dispersal, seep-                   tracks, roadbeds, tunnel, underpass or
                             age,, migration, release or escape              .crossing;
                             of the: "pollutants" is caused di-           b. That pertains to the loan, lease: or rental
                             rectly by such upset, overturn or                of an "auto" to you or any of yoUr "em-
                             damage.                                          ployees", if the "auto" is loaned, leased or
                                                                             rented: with a driver; or
     E.   "Diminution in value" means the actual or per-
           ceived loss in market value or resale value which             C.. That holds a person or organization en-
          results from a direct and accidental "loss".                        gaged in the business of transporting
     F.   "Employee" includes a "leased worker". "Em-                        property by "auto" for hire harmless for
          ployee" does not include a "temporary worker".                     your use of a covered "auto" over a route
                                                                             or territory that person or organization is
     G.   "Insured" means any person or organization quali:
                                                                             authorized to serve by public authority.
          fying as an insured in the Who Is An Insured pro-
          vision Of'the applicable coverage. Except with re-         "Leased worker-" means a person leased to you
          spect to the Limit of Insurance, the coverage af-          by a labor leasing firm under an agreement be-
          forded applies separately to each insured who is           tween you and the labor leasing firm to perform
          seeking coverage or against whom a claim or                dUties related to the conduct of your business.
          "suit" is brought.                                         "Leased worker" does not include a "temporary
                                                                     worker".
     H.   "Insured contract" means:
                                                                  J. "Loss" means direct and accidental loss or dam-
          1. A lease of premises;                                    age.
          2. A sidetrack agreement:                               K. "Mobile equipment" means any of the following
          3' Any easement orIicense agreement, except                types of land vehicles, including any attached
             in connection with construction or demolition           machinery or equipment:
             operations on or within 50 feet of a railroad;


                                                                        I._._   )rll                     fl.__   4, —4: 1')
  Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 46 of 82 PageID #:50




COMMERCIAL AUTO


  1. Bulldozers, farm machinery, -forklifts and other            c. Air compressors, pumps and genetors,
     vehicles designed for use principally off public                 including spraying, welding, building
     roads;                                                           cleaning, geophysical exploration, lighting
  2. Vehicles maintained for use solely on or next                    or well-servicing equipment
     to premises you own or rent;                           However, "mobile equipment" does not include
  3. Vehicles that travel on crawler treads;                land vehicles that are subject to a compulsory or
                                                            financial responsibility law or other motor vehicle
  4. Vehicles, whether self-propelled or not, main-         insurance law, where it is licensed or principally
     tamed primarily to provide mobility to perma-          garaged. Land vehicles subject to a compulsory
     nently mounted:                                        or financial responsibility law or other motor vehi-
       a. Power cranes, shovels, loaders, diggers           cle insurance law are considered "autos".
          •or drills; or                                 L. "Pollutants" means any sblid, liquid,, gaseous or
       b. Road construction or resurfacing equip-           thermal irritant or contaminant, including smoke,
           ment such as graders, scrapers or rollers;       vapor, soot, fumes, acids, alkalis, chemicals and
  5 % Vehicles not described in Paragraph 1., 2.,.3.        waste. Waste. includes materials to be recycled,
      or 4. above that are not self-propelled and are       reconditioned or reclaimed'.
      maintained primarily to provide mobility to        M. "Property damage" means damage to or loss of
      permanently attached equipment of the fol-            use of tangible property.
      lowing types:                                      N. "Suit" means a civil proceeding. in which:
      a. Air compressors, pumps and generators,             1. Damages because of "bodily injury" or "prop-
          including spraying, welding, building                  erty damage"; or
           cleaning, geophysical exploration, lighting
          and well-servicing equipment; or                   2. A "covered pollution cost or expense";
      b. Cherry pickers and similar devices used             to which this insurance applies, are alleged.
          to raise or lower workers; or                      "Suit" includes:
  6 Vehicles not described in Paragraph 1., 2., 3.              a. An arbitration proceeding in whidh such
      or 4. above maintained primarily for purposes                   damages or "covered pollution costs or
      other than the transportation of persons or                    expenses" are claimed and to whiOh the
      cargo. However, sell-propelled vehicles with                   "insured" must.submit or does submit with
      the following types of permanently attached                    our consent; or,
      equipment are not "mobile equipment but will              b. Any other alternative dispute resolution
      be considered "autos":                                         proceeding in which such damages or
      a.. Equipment designed primarily for:                          "covered pollutioh costs or expenses" are
          (1) Snow rem   '"Ova;                                      claimed and to Which the insured submits
                                                                     with our consent,
              (2) Road maintenance, but not construc-
                  tion or resurfacing; or                0. "Temporary worker" means a person who is fur-
                                                            nished to you to substitute for a permanent "em-
        (3) 'Street cleaning;                               pkyee" on leave or to meet seasonal or short-
     b; Cherry pickers and similar devices                  term workload conditions.
        mounted on automobile or truck chassis           P. "Trailer" includes semitrailer.
        and used to raise or lower workers; and.




      .$.j)                                                     i..,_                         rA   ni   A 4 4n
    Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 47 of 82 PageID #:51




                                                                                                 COMMERCIAL AUTO



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   COMMERCIAL AUTO TOWING AND LABOR COVERAGE
This endorsement modifies insurance provided under the following:
       BUSINESS AUTO COVERAGE FORM
       MOTOR CARRIER COVERAGE FORM
The following replaces Paragraph A.2., Towing, of                2.   Towing
SECTION lii — PHYSICAL DAMAGE COVERAGE in                             We will pay up to the limit shown in the Declara-
the BUSINESS AUTO COVERAGE FORM and para-                             tions, for towing and labor costs incurred each
graph A.2,.. Towing   - Private Passenger Type                        time a covered auto" is disabled. However, the
Autos, of SECTION IV       -PHYSICAL DAMAGE                           labor must be performed at the place of disable-
COVERAGE in the MOTOR CARRIER COVERAGE                                ment.
FORM:




CA T4 34 02 15                 © 2015 The Traveters.Indemnity Cpmpsny. All rights reserved.               Page 1 of 1
        Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 48 of 82 PageID #:52

H

                                                                                                   COMMERCIAL AUTO
    POLICY NUMBER: BA-4IC075O90-18-CAG                                                             ISSUE DATE: 01-20-18

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     SHORT TERM HIRED AUTO ADDITIONAL INSURED AND               -


                      LOSS PAYEE
    This endorsement modifies insurance provided under the following:
            AUTO DEALERS COVERAGE FORM
            BUSINESS AUTO COVERAGE FORM
            MOTOR CARRIER COVERAGE FORM
                                                           SCHEDULE
    Additional Insured (Lessor):.
                Any lessor of a "leased autoU                  under a leasing or rental agreement of

                less than 6 months..


    Designatiori'Or Description Of Leased Autos:


                Any "leased auto" under, a leasing or rental agreement of less than 6



                months.




    A. Coverage                                                                  operating a "leased auto" with the
       1. Any "leased auto" designated ordescribed in                            permission of any of the above.
          the Schedule will be considered a covered                     3. Coverage for any "leased auto" described in
          "auto" you own and not a covered "auto" you                       the Schedule applies until the end of the
          hire or borrow for Covered Autos Liability                        policy period shown in the Declarations or
          Coverage.                                                         when the lessqr. or his or her agent takes
       2. For a "leased auto" designated or described                       possession of the "leased auto", whichever
          in the Schedule, the Who Is An Insured                           occurs first.
          provision under Covered Autos Liability                    B. Loss Payable Clause
          Coverage is changed to include as an                          1. We will pay, as interest may appear, you and
          "insured" the lessor of such '!leased auto'.                     the lessor, if your policy includes Hired Auto
          However, the. lessor is an "insured" only for                    Physical Damage Coverage, for "loss" to a
          "bodily injury" or "property damage" resulting                   "leased auto".
          from the acts or omissions by:
                                                                        2. The insurance covers the interest of the
           a. You;                                                         lessor unless the "loss" results from
                                                                           fraudulent'aóts or omissions on your part.
           b. Any of your "employees" or agents; or
                                                                          3. If we make any pa'mentto the lessor; we will
           c. Any person, except the lessor or any                           obtain his or her rights against any other
              "employee" or agent of the lessor,                             party.

    CA T4 5202 16                   @.2015 The Travelers -indemnity Company. Au rights reserved.               Page 1 of 2
          Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 49 of 82 PageID #:53




      C. The lessor is not liable for payment of your                     "Leased auto" means an "auto" leased or rented
         premiums.                                                        to you, including any substitute, replacement or
                                                                          extra "auto" needed to meet seasonal or other
      D. Additional Definition                                            needs, under a leasing or rental agreement that
          As used in this endorsement                                     requires you to prOvide direct primary insurance
                                                                          for the lessor.
p
(N
(N
0
(N




     Page 2 of 2                  © 2015 The   Travelers Indemnity Company. All rights reserved          CA 14 52 02 16
          Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 50 of 82 PageID #:54




                                                                                              COMMERCIAL AUTO


00          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       AMENDMENT OF EMPLOYEE DEFINITION
       This endorsement modifies insurance provided under the following:
              AUTO DEALERS COVERAGE FORM
CD            BUSINESS AUTOCOVERAGE FORM
              MOTOR CARRIER COVERAGE FORM
      The following replaces the definition of 'employee' in the DEFINITIONS Section:
w
      "Employee" includes a "leased worker" and a "temporary worker".
0
0
uJ
1'-




      CA T4 59 02 15                02015Th Travelers Indemnity Company. Ai rights reserved         Page 1 011
          Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 51 of 82 PageID #:55




                                                                                                 COMMERCIAL AUTO


Co           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
C")
Co



cli                                       MICHIGAN CHANGES
cm


      For a covered"auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Michigan, this
CC)   endorsement modifies insurance provided under thefollowing:
              AUTO DEALERS COVERAGE FORM
CV            BUSINESS.AUTO COVERAGE FORM
              MOTOR CARRIER COVERAGE FORM
Ui     With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
       modified by the endorsement.
0
w      A. Changes In Covered AUtos Liability Coverage              the. Policy do not apply to the extent that Property
U.         1. For a covered "auto" subject to the Michigan         Protection Coverage benefits are available as
                no4au1t law, Covered Autos Liability               required by Michigan law.
                Coverage does not apply to "property            C. Changes In Conditions
                damage" to a motor vehicle caused by an            1. The, Duties In The Event Of Accident,
                "accident" "occurring" in Michigan.                     Claim, Suit Or Loss Condition in the
          2. Paragraph 2.b.(4) of the Who Is An Insured                 Business Auto and Motor Carrier Coverage
               Provision inthe Auto Dealers Coverage Form               Forms and the Duties In The Event Of
                is raplacedby the following:                            Accident, Claim, Offense, Suit, Loss Or
                     (4) Your customers. However, those                 Acts, Errors Or Omissions Condition in the
                         customers are 'insureds" up to the             Auto Dealers Coverage Form are amended
                         compulsory or financial responsibility         to:
                         law limits where the covered "auto" is
                                                                        a. Revise Paragraph a. to allow you, or
                         principally garaged,
                                                                            anyone on your behalf, to provide the
          3. The Expected Or Intended Injury Exclusion                      notice necessary to satisfy this condition.
               is replaced by the following:
                                                                        b. Addthe following paragraph:
               Expected Or Intended Injury
                                                                            Failure to give any notice requii-ed by this
               "Bodily injury" or "property damage" expected
                                                                            Condition within the, time period specified
               or intended from the standpoint of the
              "!insured"                                                    shall not invalidate any claim made by
                                                                            you if it shall be shown not to have been
               However, this exclusion does not apply for
                                                                            reasonably possible to give notice within
               coverage up to the minimum limit specified by
               the Michigan Financial Responsibility Act,                   the prescribed time period and that notice
                                                                            was given as soon as was reasonably
          4. The Racing Exclusion is replaced by the
                                                                            possible.
               following:
                                                                   2. The Concealment, Misrepresentation Or
              Racing
                                                                       Fraud Condition is replaced by the following:
              Covered "autos" while used in any
                                                                       Concealment, Misrepresentation Or Fraud
              professional 'Or orgahized racing or demolition
              contest or stunting activity, or while practicing        We   do not provide coverage in any case of
              for such contest or activity. This insurance             fraud  by you at any time as it relates to this
              also does not apply while that covered "auto"            Coverage     Form. We also do not provide
              is being prepared for such a contest or                  coverage if you or any other "insured', at any
              activity,                                                time, intentionally conceals or misrepresents
              However, this exclusion does not apply for               a material fact concerning:
              coverage up to the minimum limit specified by            a. This Coverage Form;
              the Michigan Financial Responsibility Act.               b; The covered "'auto";
      B. Changes In Physical Damage Coverage                           c. Your interest in the covered "auto"; or
          Any Physical Damage Coverage and any                        d. A claim under this Coverage Form.
          Rental Reimbursement Coverage provided .by
           Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 52 of 82 PageID #:56


                                                                                                               EXHIBIT B
                                                                                                            COMMERCIAL AUTO
      POLICY NUMBER: BA-4K075090.-18-CAG                                                                    ISSUE DATE: 01-20-18

co            THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY.            .




                  MICHIGAN UNINSURED MOTORISTS COVERAGE
      For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in,. Michigan, this
      endorsement modifies insurance provided under the following:
0
                AUTO DEALERS COVERAGE FORM
                BUSINESS AUTO COVERAGE FORM                                                                                            -

Cq
                MOTOR CARRIER COVERAGE FORM
     With respect to coverage provided by thisendorsement, the provisions of the Coverage Form apply unless modi-
     fied by -the endorsement..
0
w                                                                     SCHEDULE
U.
      Limit Of Insurance: $ SEE CATO3O Each "Accident"

      Information required to complete this Schedule, if not'shown above, will be shown in the Declarations.

     A. Coverage                                                                  S. Who Is An.I nsured
           1.. We will pay all sums the "insured" is legally                         If the Named Insured is designated in the Decla..
                entitled to recover as compensatory damages                          rations as:
                from the owner or driver of an "uninsured mo-                        1. An individual, then the following are "insur-
                tor vehicle". The damages must result from                                eds":
                "bodily injury" sustained by the 'insured"
                caused by an '.'accident". The owner's or                                  a. The Named Insured and any "family
                driver's liability for these damages must result                               members".
                from the ownership, maintenance or use of                                  b.. Anyone else "occupying" a covered
                the "uninsured motor vehicle".                    -                            "auto" or a temporary substitute for a
           2. With respect to damages resulting from an                                        covered "auto". 'The covered "auto" rnt4st
                "accident" with a vehicle described in Para-                                   be out of service because of its break-
                graph b. of the definition of "uninsured motor                               down, repair, servicing, "loss" or destruc-
                vehicle", we will pay under this coverage only                               tion.
                if Paragraph a. or b. below applies:'                                   c. Anyone for damages he or she is entitled
               a. The limit of any applicable liability bonds                               to recover because of "bodily injury" sus-
                     or policies has been exhausted by pay-                                  tamed by another "insured".
                    ment of judgments or settlements: or                             2. A partnership, limited liability company, cor-
               b. A tentative settlement has been made be-                              poration or any other form of organization,
                    tween an "insured" and the insurer of a                             then thefollowing are "insureds":.
                    vehicle described in Paragraph b. of the                            a. Anyon{occupyihg) covered "auto" or a
                    definition of "uninsured motor vehicle"                                 temporary substitute for a covered "auto".
                    and we:                                                                 The covered "auto" must be out of service
                    (1) Have been given prompt written no-                                  because of its breakdown, repair, sevic-
                         tice of such tentative settlement; and                             ing, "loss" or destruction.
                    (2) Advance payment to the "insured" in                             b. Anyone for damages he or she is entitled
                        ani amount-eqUal to the tentative t-                                to recover because of "bodily injury" sus-
                         tlernent within-30 days after receip of                            tamed by another, insured'.
                         notification.                                            C. Exclusions
           3. Any judgment for damages arising out of a                              This insurance does not apply to any of the tol-
               "suit" brought without our written consent is                         lowing:
               not binding on us.



     f'A   44 14 4fl 4 11                    .   I.-.-. ,.,..-.         .-...-.                                               "   "   •-'   -
    Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 53 of 82 PageID #:57




COMMERCIAL AUTO


    1. Any claim settled without our consent How-              2. No one will be entitled to receive duplicate
       ever, this exclusion .dbes not apply to a set-               payments for thesame elements of "loss" un-
       tlement made with the insurer of a vehicle de-               der this Coverage Form, any Liability Cover-
       scribed in Paragraph b. of the definition of                 age form, or any Medical Payments Coverage
       "uninsured motor vehicle", in accordance with                endorsement attached to this Coverage Part.
       the procedures described in Paragraph A,2.b.                 We will not make a duplicate payment. under
    2. The direct or indiiect benefit of any insurer or             this coverage for any element of "loss" for
       self-insurer under any workers' compensa-                    which payment has been made by or for any-
       tion, disability benefits or similar law.                    one who is legally responsible.
                                                                    We will not pay for any element of "loss" if a
    3. "Bodily injury" sustained by:
                                                                    person is entitled to receive payment for the
        a. An individual Named Insured while "oc-                   same element of "loss" under any workers'
           cupying" or when struck by any vehicle                   compensation, disability benefits or similar
           owned by that Named Insured that is not                  law.
           a covered 'auto for Uninsured Motorists          E. Changes InConditions
           Coverage under this Coverage Form,
                                                               The Conditions are changed for Uninsured Motor-
        b. Any "family member" while "occupying" or            ists Coverage as follows:
           when struck by any vehicle owned by that
                                                               1. Other insurance in the Auto Dealers and
           "family member" that is. not a covered
                                                                    Business Auto Coverage Forms and Other
           "auto" for Unihsured Motorists Coverage                                 Primary And Excess Insur-
                                                                    Insurance    -

           under this Coverage Form; or
                                                                    ance Provisions in the Motor Carrier Cover-
        C.   Any "family member" while "occupying" or               age Form are replaced by the following:
             when struck by any vehicle owned by the                If there is other applicable insurance available
             Named Insured that is insured for Unin-                under one or more policies or provisions of
             sured Motorists Coverage on a primary                  coverage:
             basis under any other Coverage Form or
                                                                    a. The maximum recovery under all Cover-
             policy.
                                                                         age Forms or policies combined may
    4. Anyone using a vehicle without a reasonable                       euai but not exceed the highest applica-
       belief that the person is entitled to do so.                      ble limit for any one vehicle undei any
    5. Punitive or exemplary damages.                                    Coverage Form or policy providing cover-
    6. "Bodily injury" arising directly or indirectly out                age on either a primary or excess basis.
       of:                                                          b  Any insurance we provide-with respect-to.
        a. War, including undeclared or civil war;                     a vehicle the Named Insured does not
                                                                       own shall be excess over any other col-
        b. Warlike action by a military force, includ-                 lectible uninsured motorists insurance
           ing action in hindering or defending                        providing coverage on a primary basis..
           against an actual or expected attack, by                 C. If the coverage under this Coverage' Form
           any government, sovereign or other au-                      is provided:
           thority using military personnel or other
           agents; or                                                  (1) On a primary basis, we will pay only
                                                                            our share of the loss that must be
      c. Insurrection,      rebelliOn     revolution,                       paid under insurance providing cov-
          usurped power, or action taken by gov-                            erage on a primary basis. Our share
          ernmental authority in hindering or de-                           is the proportion that our limit of liabil-
          fending against any of these.                                     ity bears to the total of all applicable
D. Limit Of Insurance                                                       limits of liability for coverage on a
                                                                            primary basis.
   1. Regardless of the number of covered "autos",
      "insureds", premiums paid, claims made or                        (2) On an excess basis, we will pay only
      vehicles involved in the "accident", the most                         our share of the loss that must be
      we will pay for all damages resulting from any                        paid under insurance, providing cov-
      one "accident" is the Limit Of Insurance for                          erage on an excess basis. Our share
      Uninsured Motorists Coverage shown in the                             is the proportion that our limit of liabil-
      Schedule or Declarations.                                             ity bears to the total of all applicable


                                                    C'            4...,..                            ('A ')4 •)l 4fl 4
     Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 54 of 82 PageID #:58




                                                                                                  COMMERCIAL AUTO


                Limits of liability for coverage on an                           (a) Filed in a court of competent ju-
                excess'basis.                                                          risdiction; and
     2. DUties In The Event Of Accident, Claim,                                  (b) NOt barred by the applibablé stat-
        Suit Or Loss in the Business Auto and Motor                                    ute of limitations.
        Carrier Coverage Forms and Duties In The                        In the event that the three-year time limitation
        Event Of Accident, Claim, Offense, Suit,                        identified 'in this" condition does not apply, the
        Loss Or Acts, Errors Or Omissions in the                        applicable state statute of limitations will gov-
        Auto Dealers Coverage Form are changed by                       ern legal action 'against us under this Cover-
        adding the following:                                           age Form.
          a. Prbmptly notify the police if a hit-and,-run.           4. Transfer Of Rights Of Recovery Against.
             driver is involved.                                        Others To Us is changed by adding the fo!-
          b. Promptly send us copies of the legal pa-                   lowing:
             pers ifa "suit" is brought.                                If we make 'any payment and the "insured"
          c. A person seeking covera ge from an in-                     recovers from another party the "insured"
             surer, owner or operator of a vehicle de-                  shaI hold the proceeds in trust for us and pay
             scribed in Paragraph b. of the definition of               us back the amount we have paid.
             "uninsured motor vehicle" must also                       Our rights, do not apply under this provision
             promptly notify us in writing of a tentative               with respect to damages caused by an "acci-
             settlement between the "inured" and the                   dent" with a vehicle described in Paragraph b.
             insurer of the vehicle described in Para-                 of the definition of "uninsured motor•'vehicle" if
             graph b. of the definition of "uninsured                  we:
             motor vehicle" and allow us to advance
             payment to that "insured" in an amount                    a. Have been given prOrript Written notice. of
             equal to the tentative settlement within 30                     a tentative settlement between an "in-
             days after receipt of notification to pre-                      sured" and the insurer of a vehicle de-
             serve our rights against the insurer,                           scribed in Paragraph b. of the definition of
             owner or operator of such vehicle de-                           "uninsured motor vehicle." and
             scribed in Paragraph b. of the definition of              b. Fail to advance payment to the "insured"
             "uninsured motor vehicle".                                      in an amount equal to the tentative set-
     3.. The Legal Action Against Us Provision is                            tlement within 30 days after receipt of no
         replaced by the following:                                          tification.
          Legal Action Against Us                                      If we advance, payment to the "insured" in an
                                                                       amount equal to the tentative settlement
          a. No one may bring a legal action against                   within 30 days after receipt of notification:
             us under this Coverage Form until there
                                                                       a. That payment will be separate from any
             has been full compliance with all the,
                                                                            amount the "insured" is entitled to recover
             terms of this Coverage Form.
                                                                            under the provisions of Uninsured Motor-
          b. Any legal action against, us under this                        ists Coverage; and
             Coverage Form must be brought within                      bi We also have a right to recover the ad-
             three years after the date of the "acci-                       vance payment.
             dent". However, this Paragraph 3.b. does
             not apply to an: "insured" if, within three            5. The f011owing condition is added:
             years.after the date of the "accident":                   Arbitration
              (1) We and the "insured" agree to arbitra-                    If we and an "insured" disagree whether
                  tion in accordance with this endorse-                     the "insured" is legally entitled to recover
                  ment; or                                                  damages from the owner or driver of an
                                                                           "uninsured motor vehicle" or do notagree
              (2) The "insured" has filed an action for                    •as to the amount of damages that are re-
                  "bodily injury" against the owner or                      coverable by that "insured", then the mat-
                  operator of a vehicle described in                        ter may be arbitrated. However, disputes
                  Paragraph b. of the definition of "un-                    concerning coverage under' this en-
                  insured motor vehicle" and such ac-                       dorsement may not be arbitrated. Both
                  tion is:                                                  parties must agree to arbitration. If so


('A 114   4 41% 4                                            rH;...,... I......   ')()'I.)                        '   —' 4
   Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 55 of 82 PageID #:59




COMMERCIALAUTO


                 agreed, each party will select an arbitra-                           tor vehicle or "trailer"fbr which thesum.of
                 tor. The two arbitrators will select a third.                        all liability bonds or policies at the time of
                 If they cannot agree within 30 days, either                         an "accident" provides at least the
                 may request that selection be made by a                             amounts required by the applicable law
                 judge of a court, having jurisdiction. Eah                          where a covered "auto" is principally ga-
                 party will pay the expenses it incurs and                           raged, but that sum is less than the Limit
                 bear the expenses of the third arbitrator                           of Insurance of this coverage;
                 equally,                                                        c.  For    which an insuring or bonding com-
      b. Unless both parties agree otherwise, arbi-                                  pany denies coverage or is or becomes
          tration will take place in the county in                                   insolvent; or
          which the "insured" lives. Local rules of                              d.  That    is a hit-and-run vehicle and neither
          law as to arbitration procedure and evi-                                   the driver nor owner can be identified.
          dence wilt apply. A decision agreed to by                                  The vehicle must hit, or cause an object
          two'of the arbitrators will be binding.                                    to hit, an "insured", a covered "auto" or a
F. Additional Definitions                                                            vehicle an "insured" is "occupying". If
   As used in this endorsement:                                                      there is no direct physical contact with the
                                                                                     hit-and-run vehicle, the facts of the. "acci-
   1. "Family member" means a person related to                                      dent" must be corroborated by competent
      an individual Named Insured by blood, mar-                                     evidence, other than the testimony of any
      riage or adoption, who is a resident of such                                   person having a claim under this or any
      Named Insured's household, including a ward                                    similar insurance as the result of such
      or foster child.                                                               "accident".
   2. "Occupying" means in, upon, getting in, on,                               However, "uninsured motor vehicle" does not
      out or off.                                                               include any vehicle:
   3. "Uninsured motor vehicle" means a (and mo w                               a. Owned or operated by a self-insurer un-
      tor Vehicle or "trailer":                                                     der any applicable motor vehicle law, ex-
      a. For which no liability bond or policy at the                               cept a self-insurer who is or becomes in-
           time of an "accident" provides at least-the                              solvent and cannot provide the amounts
           amounts required by the applicable law                                   required by that motor vehicle law;
          where a covered "auto!' is principally- ga-                          b. Owned by a governmental unit or agency;
          raged:                                                                  or
      b. That is an underinsured motor vehicle. An                             c. Designed for use mainly off public roads
          underinsured motor vehicle is a land ma-                                while not on public roads.




    A   ..   A                            rn            c-       rct;..-.   ,...._.                              fA   '.4   )4 4t   4)
         Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 56 of 82 PageID #:60




                                                                                               COMMERCIAL AUTO


           THIS ENDORSEMENT CHANGES THE.. POLICY. PLEASE READ IT CAREFULLY.

                  MICHIGAN PERSONAL INJURY PROTECTION
     For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Michigan, this
     endorsement modifies insurance provided under the following:
             AUTO DEALERS COVERAGE FORM
             BUSINESS AUTO COVERAGE FORM
             MOTOR CARRIER COVERAGE FORM
     With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
     modified by the endorsement.
                                                        SCHEDULE
                            Coverage                                             Limit OfInsurance
     Medical Expenses                                          No specific dollar amount
     Funeral Expenses                                          Up to $1,750 per person
     Work Loss                                                 Up to,$5,398* for any 3Oday period
     Replacement Services                                 $20 per day maximum
     Survivors Loss Benefits Consisting Of Income Up to $5,398* for any 30-day period subject to a $20
     Loss Benefits And Replacement Services               per day maximum for replacement services
     *
       Orwhatever maximum amounl is established by the Michigan Insurance Commissioner for accidents occurring
     on or after the dätè of the change in maximum.
     Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


     A. Coverage                                                        than 85% of gross income. The 'most we will
--
        We will pay Personal Injury Protection benefits to              pay in any 30-day period for this benefit is the
        or for an "insured" who sustains "bodily injury"                amount shown in the Schedule or
        caused by an "accident" and resulting from the                  Declarations unless another amount is
        ownership, maintenanceor use of an "auto" as an                 established by law. Any income an "insured"
        "auto". These benefits are subject to the                       earns during the 30-day period is included in
        provisions of Chapter 31 of the Michigan                       determining the income benefit we will pay.
        Insurance Code. Personal Injury Protection                     This benefit is payable for loss sustained
        benefits consist of the following benefits:                    during the three years after the accident. It
                                                                       does not apply after an "insured" dies. We will
        1. Medical.Expenses                                            prorate thisbenefit forany period less than 30
            Reasonable       and    necessary      medical             days.
           expenses for an "insured's" care, recovery or            4. Replacement Services
           rehabilitation. Charges for a hospital room are
           limited to those customary for a semiprivate                Reasonable expenses for obtaining services
           room, unless special or intensive care is                   to replace those an "insured" would normally
           required.                                                   have performed without pay for himself or
                                                                       herself or dependents. This benefit is payable
        2. Funeral Expenses                                            for loss sustained during the three years after
            Reasonable funeral and. burial expenses.                   the accident. It does not apply after an
                                                                       "insured" dies.
        3. Work Loss
                                                                    5.Survivors loss benefitsconsistirig of:
           Up to 85% of an "insured's" actual loss of
            income from work. We will pay a higher                      a. Income Loss
            percentage if th      "insured" gives us                       The contributions a deceased "insured's"
            reasonable proof that net income is more                       spouse and dependents would have
   Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 57 of 82 PageID #:61




COMMERCIAL AUTO


            received, as dependents, it the "insured"         have known that the "auto" was taken
            had not died as a result of the 'accident.        unlawfully.
        b. Replacement Services                          3. To anyone not "occupying" an "auto", if the
            Reasonable expenses for obtaining                 "accident" takes place outside Michigan. This
            services to replace those a deceased              exclusion does not apply to you or any "family
            `insured" would have performed without            member".
            pay for his or her spouse and                4. To you while "occupying or struck by any
            dependents.                                       'auto' owned or registered by you which is
         The most we will pay in any 30-day period for        not a covered "auto".
        the total of survivors loss benefits is the      5. To the owner or registrant of an "auto" for
        amount shown in the Schedule, unless.                 which the coverage required by the Michigan
        another amount is established by law. Any             nofault lawls not'in effect.
        income an "insured" earns during the 30-day      6. To anyone entitled to Michigan no-fault
        period is included in determining the income          benefits as a Named Insured under another
        benefits we will pay •These benefits are              policy. This exclusion does not apply to you
        payable dUrihg the three years after the.             oranyone "occupying" a motorcycle.
        "accident" but do not apply to any loss or
        expense incurred after an "insured" dies. We     7. To anyone entitled to Michigan no-fault
        will prorate these benefits for any period of         benefits as a "family member" under another
        less than 30 days.                                    policy. This exclusion does not apply to you
                                                              or any "family member" or anyone
      Survivors loss benefits are payable during the         "occupying" a motorcycle.
      three years after the "accident". A deceased
      "insured's" spouse must have either resided        8. To anyone while "occupying" or struck by an
      with or been dependent on the "insured" at             "auto" (other than a covered "auto") operated
      the time of death. The benefits cease for a            by you or a "family member" if the owner or
      spouse at remarriage or death. Any other               registrant has the required Michigan no-fault
      dependent qualifies for benefits if, at the time       coverage. This exclusion does not apply to
      of the "insured's" death, the person is under          you or any "family member".
      age 1.8, physically or mentally unable to earn     9. To anyone while "occupying" an "auto"
      a living or a full-time student.                       located for use as a residence or premises.
B. Who Is An Insured                                     10. To anyone while "occupying" a public "auto"
   1. You or any "family member".                            (other than a covered "auto") for which the
                                                             required Michigan no-fault coverage is in
   2. Anyone else who sustains 'bodily injury":              effect. This exclusion does not apply to
      a. While "occupying" a covered "auto":                 "bodily injury" to you or a "family member"
      b. As the result of an "accident" involving            while a passenger in a:
         any other "auto" operated by you or a              a.. School bus;
         "family member" if that "auto" is a                b.. Certified common carrier.;
         covered "auto" under the Policy's
         Covered Autos Liability Coverage, or               c. Bus operated under a government
                                                                sponsored transportation program;
      c. While not "occupying" any "auto" as a
         result of an "accident" involving a covered        d. Bus operated by or servicing a nonprofit
         "auto".                                                organization;
C. Exclusions                                               e. Bus operated by a watercraft, bicycle or
                                                                horse livery used only to transport
   We will not pay Personal Injury Protection
                                                                passengers to orfrom a destination point;
   benefitsfor "bodily injury":
                                                            f.   Taxicab; or
   i. To anyone causing intentional "bodily injury"
      to himself, herself or anyone else.                   g. Transportation network company vehicle.
   2. To anyone willingly operating or willingly         11. To you or any "family member" while
      using an `auto" he or she has taken                    "occupying" an "auto" Which is owned or
      unlaWfully, and that person knew or should             registered by yoir or any "family member's"
       Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 58 of 82 PageID #:62




                                                                                          COMMERCIAL AUTO



co
            employer and for which the required Michigan       D. Limit Of lhsi.ii'ãnce
C,,
Co          no-fault coverage is in effect.                       1. Regardless of the number of covered "autos",
0      12. To anyone while "occupying" an "auto" for                 "insureds", premiums paid, claims made,
           which the owner or registrant is not required             vehicles involved in the 'accident" or insurers
CV         to provide Michigan no-fault benefits and                 providing no-fault benefits, the most we will
           which is operated by you or a "family                     pay for "bodily injury" for each "insured"
a.
           member" outside Michigan. This exclusion                  injured in any one "accident" are the amounts
S
           does not apply to you or a "family member",               shown in the Schedule.
Cq
a          nor does it apply under medical or funeral             2. Any amount payable under this insurance
C..J
           expense benefits.                                         shall be reduced by any benefits paid,
       13. To any person resulting from the ownership,               payable or required to be provided by state or
Li         operation, maintenance or use of a parked                 federal law except any benefits paid, payable
I-
           'auto". This'exclusion does not apply if:                 or required to be provided by Medicare,
           •a. The "auto" was parked in such a way as                provided:
LU
LL
               to cause -unreasonable risk of the "bodily            a. The benefits serve the same purpose as
               injury"; or                                               personal injury protection benefits; and
           b. The "bodily injury" results from physical              b. The benefits are provided or required to
              contact with:                                              be provided as the result of the same
              (1) Equipment permanently mounted on                       "accident" for which this insurance is
                  the "auto" while the equipment Js                      pyable. However, this insurance shall
                                                                         not be reduced if an           of workers'
                  being used; or
                                                                         compensation benefits that are required
              (2) Property being lifted onto or lowered                  to be provided are not available to the
                  from the "auto"; or                                    "insured".
           C. The "bodily injury" is sustained while              3. Any amount payable under this insurance
              "occupying" the "auto".                                shall be reduced by any deductible you elect:
           However, Exceptions b. and c. to this                     However, the deductible applies only to you
           exclusion do not apply to any"employeé" who               and any "family member.".
           has       Michigan        workers!     disability   E. Changes In Conditions
           compensation benefits available and who
           sustains "bodily injury" in the course of              The Conditions are changed for Personal Injury
           employment while loading, unloading or doing           Protection as follows:
           mechanical work on an "auto", unless the               1. Transfer Of Rights Of Recovery Against
           injury arises from the use or operation of                 Others To Us is replaced by the following:
           another vehicle.                                            Transfer Of Rights Of Recovery Against
       14. To you or any "family member" while                         Others To Us
           "occupying" a motorcycle if the owner,                     If any person or organization to or for whom
           registrant or operator of the "auto involved in            we make payment under this Coverage Form
           the "accident" has the required Michigan no-               has rights to recover damages from another,
           fault coverage,                                            and that other person is an uninsured
       15. Arising directly or indirectly out.of:                     motorist, those rights are transferred to 'us.
           a. War, includihg undeclared or- civil war;                That person or organization musto do
                                                                      everything necessary to secure our rights arid
           b. Warlike action by a military force,                     must do nothing after "accident" or "loss" to
              including action in hindering or defending              impair them.
              against an actual or expected attack by
              any government, sovereign or other                  2. Duties In The Event Of Accident, Claim,
              authority using military personnel or other            Suit Or Loss in the Business Auto and Motor
              agents;. or                                            Carrier Coverage Forms and Duties In The
           c, Insurrection,   rebellion,      revolution,            Event Of Accident, Claim, Offense, Suit,
              usurped power, or action taken by                      Loss Or Acts, Errors Or Omissions in the
              governmental authority in hindering or                 Auto Dealers Coverage Form are amended
              defending against any of these.                        by the addition of the following:
  Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 59 of 82 PageID #:63




COMMERCIAL AUTO


      If requested by us,, the "insured" shall furnish           I,. No person may recover duplicate, benefits
      a sworn statement of earnings since the                        for the same expenses or loss.
      "accident" and for a reasonable time prior to              Premium Recomputation
      the "accident".
                                                               Chapter 31 of the Michigan Insurance Code
  3. Legal Action Against Us is amended by the                 places certain limitations on a person's right
     addition of the following:                                to sue for damages. The premium for the
      No claimant may bring a legal action fbr                 Policy reflects these. limitations, If a court from
      Personal Injury Protection benefits against us           which there is no appeal declares any of
     more than a year after the "accident". There              these limitations unenforceable, we will have
      are two exceptions. The action may be                    the right to recomputethepremiurn; The rates
      brought if we have been given notice within a            we use to recompute the premium will be
      year after the "accident" or have made a                 subject to review by the Commissioner of
      payment of benefits. In these cases, a                   Insurance. If you choose to delete any
      claimant may brihg the action within a year              coverage as-the result ofthe'courVs decision,
     after the most recent allowable expense, work             we will compute any refund of premium on a
     loss or survivor's loss has been incurred.                pro rata basis.
     However, the claimant may not recover               F. Additional Definitions
     benefits for any part of a loss incurred more
     than a year before the action was brought.             As used in this endorsement:
  4. The following conditions are added:                    1 "Auto" means a motor vehicle or trailer
                                                                operated or designed for use on public roads
      Reimbursement And Trust                                   but does not include a vehicle operated by
     If we make any payment and the "insured"                   muscular power, a vehicle with fewer than
     recovers from another party, the "insured"                 three wheels,. a motorcycle, or a farm tractor
     shall hold the proceeds in trust for us and pay            or other implement of husbandry which is not
     us back the amount we have paid. This                      subject to the registration requirements of the
     requirement is subject to any applicable                   Michigan Vehicle. Code. This definition
     limitations of Michigan law.                               replaces the.definition in thePolicy
     Coordination And Nonduplication                        2. "Family member" means a person related to
     a. If an "insured" is entitled to Personal                you by blood, marriage or adoption, who is a
        Injury Protection benefits under more                  resident of your household, including a ward
        than one policy, the maximum recovery                  or foster child.
        under all policies shall not exceed the             3• "Occupying" means in, upon, getting in,. on,
        amount payable under the Policy                        outor off.
        providing the highest dollar limit.
   Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 60 of 82 PageID #:64




                                                                                     COMMERCIAL AUTO
POLICY NUMBER: BA-4K075090-18-CAC                                                    ISSUE DATE: 01-20-18

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          MICHIGAN. BROADENED COLLISION COVERAGE
For a covered "auto" libensed or principally
                                     1.      garaged in, or "auto dealer operations" conducted in,. Michigan, this
endorsement modifies insurance provided under the following:
         AUTO DEALERS COVERAGE FORM
         BUSINESS AUTO COVERAGE FORM
         MOTOR CARRIER COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply Unless modi-
fied by the endorsement.
                                                SCHEDULE

         Designation OrDescription Of
               Covered "Auto"                           Deductible                         Premium
                                               $   DEDUCTIBLE SHOWN IN           $    PREMIUM SHOWN IN
                                                   SCHEDULE OF COVERED                SCHEDULE OF COVERED
     1         2        3        4                 AUTOS YOU OWN                      AUTOS YOU OWN

     5         6




Information required to complete this Schedule, if not'shown above, will be shown in the Declarations,

Collision Coverage for ,a covered "auto" designated          of the damage which occurred, the deductible
or described in this endorsement is changed as fol-          amount does not apply when we pay for any
lows:                                                        damage which is not recovered under Michigan
A. The deductible amount applicable under Collision          Property Protection Coverage.
   Coverage does not apply to "toss" to the covered      B. For the purpose of this coverage, you and we will
   "auto" caused by collision, provided:                    agree whether the operator of the covered "auto"
   1. The operator of the covered "auto" was not            was more than 50% the cause of the "accident"
       more than 50% the cause of the '!accident"           and on the amount of the "loss". If you and we do
       from which the damage arose;                         not agree either may demand in writing that the
   2.. If there is no physical contact with another         matter on which you and we do not agree be set-
       motor vehicle. involved in the "accident, you        tled by'arbitrat(on,
       offer reasonable evidence that the operator of    C. For this coverage, the Transfer Of Rights Of Re-
       the covered "auto" was not more than 50%             covery Against Others To Us Conditidn is subject
       the cause of the "accident".                         to any limitations contained in Chapter 31 of the
   If the covered "auto" was damaged while parked           Michigan Insurance Code.
   in such a way as not to cause unreasonable risk
            Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 61 of 82 PageID #:65




                                                                                                 COMMERCIAL AUTO



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CD
0
I
U
0                    MICHIGAN PROPERTY PROTECTION COVERAGE
cv


      For covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Michigan, this
      endorsement modifies insurance p.rovided under the'.following.
                    AUTO DEALERS COVERAGE FORM
                    BUSINESS AUTO COVERAGE FORM
                    MOTOR CARRIER COVERAGE FORM
     With respect to coverage provided by this endorsement, the prOvisions of the Coverage Form apply unless modi-
     fied by the endorsement.
     A. Coverage                                                        by you or any "family member". This exclu-
          We will pay for "property damage" caused by an                sion applies only to the extent that the secu-
          "accident' and resulting from the ownership,                  rity  required by the Michigan no-fault law has
          maintenance or use of a covered "auto" as an                  been    provided by or for the owner.
          "auto".  A  covered "auto" under this coverage in-       8. "Property damage" to any property you ac-
          cludes an "auto" operated by, but not owned by,               cept for transportation as a 'motor carrier' as
          you or any "family member" to which the Covered              that term is defined in Chapter 475 of the
          Autos Liability Coverage of the policy applies.              Michigan Compiled Laws. However, this ex
          This coverage is subject to Chapter 31 of the                clusion applies only to the extent that the
         Michigan Insurance Code and applies only to an                property is, covered, or would be covered ex-
         "accident' which happens in Michigan.                         cept for a. deductible, by a certificate ofinsur-
     B. Exclusions                                                     ance or other security you have on file with
                                                                       any regulatory authority.
         This insurance does not apply to:
                                                                  9. "Property damage" to property that occurs
         1. "Property damage" to property owned by you                 within thecourse of the business of repairing,
              or any "family member" if you or any "arniIy             servicing or otherwise maintaining motor ve-
               member" was the owner, operator or regis-               hicles.
               trant of an "auto" involved in the "accident"
              which caused the "property damage".                 10.  "Property     damage" arising directly or indi-
                                                                       rectly out of:
         2. "Property damage" to any covered "auto" or
              its contents.                                            a. War, including undeclared or civil war,
         3. "Property damage" to any "auto" which is. not             b.     Warlike action by a military force, includ-
              a covered "auto" or to its contents. However,                  ing action in hindering or defending
              this exclusion does not apply to the "auto" or                 against an actual or expected attack, by
              its contents if the "auto" was parked in such a                any government, sovereign or other au-
              way as not to cause unreasonable risk of the                   thority using military personnel or other
              'property damage,                                              agents or
         4. "Property damage" to the property of anyone               c. Insurrection,         rebellion,     revolution,
             while using a covered "auto" without "your"                     usurped   power,  or action  taken by gov-
              consent, unless that person reasonably be-                     ernmental authority in hindering or de-
             lieved he or she was entitled to use the                        fending against any of these.
             "auto".                                          C. Limit Of Insurance
         S. "Property damage' caused intentionally by             1; Regardless of the number of covered "autOs",
             any claimant.                                            premiums paid, claims made, vehicles in-
         6. "Property damage" to any property while a                 volved     in the "accident" or insurers providing
             covered "auto" is located for use as a resi-             property protection insurance, the most we
             dence or premises.                                       will pay for all "property damage" resulting
                                                                      from any one. "accident" is $1,000,000. How-
        7. "Property damage" to property as a result of
                                                                      ever, the..amount we pay will be limited to.-- the
             an 'accident' involving an "auto" not owned             lesser of reasonable repair costs or replace-


     ('A   'I'l   •)A 411 1)                                           I,...-   nn4'I                      t,_._.,_ I ...)
             Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 62 of 82 PageID #:66




       COMMERC AL AUTO


                    ment costs minus depreciation and the value                                     subject to.any applicable limitations of Michi-
C,,                 of any loss of use.                                                             gan. law.
CD
I
             2. Any amount we would otherwise pay for                                               Nonduplicatlon
                "property damage" will be reduced by any                                            We will not pay duplicate benefits for the
                deductible shown in the Declarations prior to                                       same expenses or loss.
                the application, of our Limit of Insurance. To
                                                                                                    Claimants Notice To Us
                settle any claim, we will pay all or any patof
0.              the deductible shown. If this happens, you                                         A claimant must promptly notify us of an "ac-
                must reimburse us for the deductible or the                                        cident" and must tell us how, when and where
IN
a               part of the deductible we have paid.                                               the "accident" happened.
('4
°      D. Changes In Conditions                                                      E. Additional' Definitions
             The Conditions are changed fbr Property Protec-                                As used in this endorsement:
             tion Coverage as follows:                                                      1. "Auto" means a motor vehicle or trailer oper-
HI                                                                                               ated or designed for use on public roads but
             1. Transfer Of Rights Of Recovery Against
                Others To Us does not apply.                                                    does not include a vehicle operated by rnus
                                                                                                cular power, a vehicle with fewer than three
             2. Legal Action Against Us is amended by the                                       wheels, a motorcycle, or a farm tractor or
                addition of the following:                                                      other implement of husbandry which is not
                No 'action to recover property protection                 .
                                                                                                subject to the registration requirements of the
                surance may be brought against us more                                          Michigan Vehicle Code.
                than a year after the "accident".                                           2. "Family member" means a person related to
             3. The foliowjng.conditions:are added:                                            you by blood, marriage or adoption, who is a
                                                                                               resident of your household, including a ward
                    Reimbursement And Trust                                                    or foster child.
                    If we make any payment to a claimant who                                3. "Occupying" means in, upon, getting in, on,
                    recovers from a party legally responsible for                              out or off.
                    "property damage", the claimant, shall hold                            4. "Property damage" means damage to tangi-
                    the proceeds in trust for us and pay us back
                                                                                              ble property including the loss of use of such
                    the amount we have paid. This requirement is                              tangible property.




      ('A   '")"A    4fl•4i                      f...'.......-..,. C'.-,.,,..,,..,.. ("4t..,.... 1,..,   'f'l"1                       1)....,.-.   )
    Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 63 of 82 PageID #:67




                                                                                                      COMMERCIAL AUTO


      THIS ENDORSEMENT CHANGES THE.POLICY. PLEASE, READ IT CAREFULLY.

           BUSINESS AUTO EXTENSION ENDORSEMENT
 This endorsement modifies insurance provided under the following:
        BUSINESS AUTO COVERAGE FORM
GENERAL DESCRIPTION OF COVERAGE This endorsement broadens coverage. However, coverage for any
                                                   -


injury, damage orthedical expenses described in any of the provisions of- this endorsement may be excluded or
limited by another endorsement to the Coverage Part, and these coverage broadening provisions do not apply to
the extent that coverage is excluded or limited by such an endorsement. The following listing is a general cover-
age description only. Limitations and exclusions may apply to these coverages. Read all the provisions of this en-
dorsement'and the rest of your policy carefully to determine rights, duties, and what is and is not covered.
A. BROAD FORM NAMED INSURED                                      H. HIRED AUTO PHYSICAL DAMAGE LOSS OF        -


                                                                    USE INCREASED LIMIT
                                                                             -
B. BLANKET ADDITIONAL INSURED
                                                                 I. PHYSICAL DAMAGE      TRANSPORTATION
                                                                                                  -

C. EMPLOVEE.HIREO AUTO                                              EXPENSES —INCREASED LIMIT
D. EMPLOYEES AS INSURED                                          J. PERSONAL PROPERTY
E. SUPPLEMENTARY PAYMENTS               -       INCREASED        K. AIRBAGS
   LIMITS
                                                                 L. NOTICE AND KNOWLEDGE OF ACCIDENT OR
F. HIRED AUTO LIMITED WORLDWIDE COV-
                   -                                                LOSS
   ERAGE INDEMNITY'BASIS                                         M. BLANKET WAIVER OF SUBROGATION
G. WAIVER OF DEDUCTIBLE         -   GLASS                        N. UNINTENTIONAL ERRORS OR OMISSIONS
PROVISIONS
A. BROAD FORM NAMED INSURED                                         this insurance, applies and only to the extent that
   The'following is added to Paragraph A.1., Who Is                 person or organization qualifies as an "insured"
   An Insured, of SECTION If COVERED AUTOS
                                -
                                                                    under the Who Is An Insured provision contained
   LIABILITY COVERAGE:                                              in Section If.
   Any organization you newly acquire or form dur-               C. EMPLOYEE HIRED AUTO
   ing the policy period over which you maintain                    1. The following is added to Paragraph A.1.,
   50% or more ownership interest and that is not                       Who Is An Insured, of SECTION II COV-         -



   separately insured for Business Auto Coverage:.                      ERED AUTOS LIABILITY COVERAGE:
   Coverage under this provision is afforded only un-                   An "employee" of yours is-,an "insured" while
   til the 180th day after you acquire or form the or-                  operating an "auto" hired or rented under a,'
   ganization or -the end of the policy period, which-                  contract or agreement in an "employee's"
   ever is earlier.                                                     name, with your permission, while performing
                                                                        duties related to the conduct of your busi-
B. BLANKET ADDITIONAL INSURED                                           ness.
   The following is added to Paragraph c. in A.1.,                  2 The following, replaces Paragraph b. in B.5.,
   Who Is An Insured, of SECTION II COVERED -                           Other Insurance, of SECTION IV          BUSI-
                                                                                                                  -


   AUTOS LIABILITY COVERAGE:                                            NESS AUTO CONDITIONS:
   Any person or organization 'who is required under                    b. For Hired Auto Physical Damage Cover-
   a written contract or agreement between you and                          age, the following are deemed to be cov-
   that person or organization, that is signed and                          ered "autos" you own:
   executed by you before the "bodily injury" or                            (1) Any covered "auto" you lease, hire,
   "property damage" occurs and that is in effedt                                rent or borrow; and
   during the policy period, to be named as an addi-                             (2) Any covered "auto" hfted or rented by
   tional insured i an "insured" for Covered Autos                                   your "employee" under a contract in
   Liability Coverage, but only for damages to which                                 an "employee's" name, with your

CA 13 53 02 15                 © 2015 The Travelers Indemnity -Company. All rights reserved.                  Page 1 of 4
         Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 64 of 82 PageID #:68




      COMMERCIAL AUTO.


                       permission, while -performing duties                          (a) With respectto any claim made or"suit"
co
U,                     related to the conduct of your busi                               brought outside the United States of
                       ness,                                                             America, the territories and possessions
C)
                                                                                         of the United States of America, Puerto
0                  However, any "auto" that is leased, hired,
                                                                                         Rico and Canada:
                   rented or borrowed with a driver is not a
CL                 covered "auto".                                                       (i) You must arrange to defend the 'tin-
      D. EMPLOYEES AS INSURED                                                                 sured" against, and investigate or set-
CD                                                                                            tie any such claim or "suiV and keep
         The following is added. to Paragraph A.1., Who Is                                    us advised of all proceedings-and ac-
         An Insured, of SECTION II COVERED AUTOS
                                            -
                                                                                              tions.
         LIABILITY COVERAGE:
                                                                                         (ii) Neither you nor any other involved
H
         Any "employee" of yours is an "insured" while us                                     "insured" will make any settlement
         ing a covered "auto" you don't own, hire or borrow                                   without our consent.
         in your business or your personal affairs.
                                                                                          (iii) We may, at our discretion, participate
LL   E. SUPPLEMENTARY PAYMENTS                     -   INCREASED                                in defending the "insured" against,, or
        LIMITS                                                                                  in the settlement of, any claim or
         1. The following replaces Paragraph A.2.a.(2),                                         "suit".
            of SECTION II COVERED AUTOS LIABIL                                            (iv) We will reimburse the "insured" for
            ITY COVERAGE:                                 -
                                                                                                sums that the "ihsured" legally must
             (2) Up to $3,000 for cost of bail bonds (in-                                       pay as damages because of "bodily
                  cluding bonds for related traffic law viola-                                  injury" or "property damage" to which
                 tions) required because of an "accident                                        this insurance applies, that the "in-
                 we cover. We do not have to furnish                                            su'red" pays with our consent, but
                 these bonds.                                                                  only up to the limit described in Pare-
         2. The following replaces Paragraph A.2.a.(4),                                        graph C., Limits Of Insurance, of
            of SECTION II— COVERED AUTOS LIABIL-                                               SECTION II    -    COVERED AUTOS
            ITY COVERAGE:                                                                      LIABILITY COVERAGE.
             (4) A ll reasonable expenses incurred by the.                               ('i) We will reimburse the "insured" for
                 "insured" at our request, including actual                                    the reasonable. expenses incurred
                 loss of earnings up to $500 a day be-                                         with our consent for your investiga-
                 cause of time off from work.                                                  tion of such claims and your defense
                                                                                               of the "insured" against any such
     F. HIRED AUTO LIMITED WORLDWIDE COy-
                          -
                                                                                                suit", but only up to and included
        ERAGE INDEMNITY BASIS
                                                                                               within the limit described in Para-
                   -



         The following replaces Subparagraph (5) in Para-                                     graph C., Limits Of Insurance, of
         graph BJ., Policy Period, Coverage Territory,                                        SECTION II     -   COVERED AUTOS
         of SECTION IV        BUSINESS AUTO CONDI-
                              -                                                               LIABILITY COVERAGE, and not in
         TIONS:                                                                               addition to such limit. Our duty to
         (5) Anywhere in the world, except any country o1r                                    make such payments ends when we
             jurisdiction while any trade sanction, em-                                       have used up the. applicable limit of
             bargo, or similar regulation imposed by the                                      insurance in payments for damages,
             United States of America applies to and pro-                                     settlements or defense expenses.
             hibits the transaction of business with or                             (b) This insurance is. excess over any valid
             within such country or jurisdiction,. fOr Coy-                             and collectible other, insurance available
             ered Autos Liability Coverage for any covered                              to the "insured" whether primary, excess,
             "auto" that you lease, hire, rent or borrow                                contingent or on any other basis.
             without a driver for a period of 30 days or less
                                                                                    (c) This insurance is not a substitute for re-
             and that is not an "auto" you lease; hire, rent
                                                                                        quired or compulsory insurance in any
             or borrow from any of your "employees",
                                                                                        country outside the United States, its ter-
             partners (if you .Are a partnership), members                              ritories
                                                                                                 and possessions, Puerto Rico. and
             (if you are a limited liability company) or
                                                                                        Canada.
             members of their households.

     Page 2 of 4                          ©;2015 The Travelers Indemnity Company. All rigts'reserved.               CA T3 53 02 15
                                  ,   ,
          Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 65 of 82 PageID #:69




                                                                                                                   COMMERCIAL AUTO


                   You agree to maintain all required or                           (2) In or on your covered "auto".
                   compulsory insurance in any such coun-                          This coverage applies only in the event of a total
                   try up to the minimum limits required by                        theft of your covered "auto".
                   local law. Your failure to comply With
                                                                                   No deductibles apply to this Personal Property
                   compulsory insurance requirements will
                                                                                   coverage.
                   not invalidate, the coverage, afforded by
0.                 this policy,. but we Will only be liable to the            K. AIRBAGS
                   same extent we would have been liable                           The following .is added 'to Paragraph B.3., Exclu-
                   had you complied with the compulsory in-                        sionsi of SECTION III       -   PHYSICAL DAMAGE
                   surance requirements.                                           COVERAGE:
              (d) It is understood that we are not an admit-                       Exclusion 3.a. does not apply to "loss" to one or
                  ted or authorized insurer outside the                            more airbags in a covered "auto" you own that in-
                  United States of America, its territories                        flate due to a cause other than a cause of "loss"
                  and possessions, Puerto Rico and Can-                            set forth in Paragraph A.tb. and A.1.c., but
                  ada. We assume no responsibility for the                         only:
LL                furnishing of certificates of insurance, or                      a. If that "auto" is a covered "auto" for Compre-
                  for compliance in any way with the laws                               hensive Coverage under this policy;
                  of. other countries relating to insurance.                       b. The airbags are not covered under any war-
     G. WAIVER OF DEDUCTIBLE                  -   GLASS                                 ranty; and
          The following is added to Paragraph 0., Deducti-                         c. The airbags were not intentionally inflated.
          ble, of SECTION ill       -PHYSICAL DAMAGE                               We will pay-up to a maximum of. $1,0.00 for any
          COVERAGE                                                                 one "loss".
          No deductible for a covered "auto" will apply to                    L.   NOTICE AND KNOWLEDGE OF ACCIDENT OR
          glass damage if the glass is repaired rather than                        LOSS
          replaced.
                                                                                   The following is added to Paragraph &2.a., of
     H. HIRED AUTO PHYSICAL DAMAGE— LOSS OF                                        SECTION IV'— BUSINESS AUTO CONDITIONS:
        USE INCREASED LIMIT
               -
                                                                                   Your duty to give us or our authorized representa-
          The following replaces the last sentence of Para-                        tive prompt notice of the "accident" or "loss" ap-
          graph A.4.b, Loss Of Use Expenses, of SEC-                               plies only when the "accident" or "loss" is known
          TION III PHYSICAL DAMAGE COVERAGE:
                   -                                                               to:
          However, the, most we will pay for any expenses                          (a) You (if you are an, individual),;
          for loss of use is $65 per day, to a maximum of                          (b) A partner (if you are a partnership);
          $750 for any one accident",
                                                                                   (c) A member (if you are a limited liability com-
     1.   PHYSICAL DAMAGE       TRANSPORTATION
                                        -                                              pany);
          EXPENSES ._:INCREASED LIMIT
                                                                                   (d) An executive officer, director or insurance
          The following replaces the first sentence in Pära-                           manager (if you, area corporation or other or-
          graph A.4.a., Transportation Expenses, of                                    ganization); or
          SECTION Ill    -   PHYSICAL DAMAGE COVER-                                (e) Any "employee" authorized by you to give no-
          AGE:                                                                         tice of the "accident" or "loss".
          We will pay up to $50 per day to a maximum of                      M. BLANKET WAIVER OF SUBROGATION
          $1,500 for temporary transportation expense in-
                                                                                The following replaces Paragraph A.5., Transfer
          curred by you because of the total theft of a cov-
                                                                                Of Rights Of Recovery Against Others To Us,
          ered "auto" of the private passenger type.                            of SECTION IV        BUSINESS AUTO CONDI-
                                                                                                           -


     J.   PERSONAL PROPERTY                                                     TIONS:
          The following is added to Paragraph .AA., Cover-                      5. Transfer Of Rights Of Recovery Against
          age Extensions, of SECTION III        PHYSICAL
                                                      -                            Others To Us
          DAMAGE COVERAGE:                                                             We waive any rig ht of recovery we may have
          Personal Property                                                            against any person or organization, to the ex-
                                                                                       tent required of you, by a written. contract
          We: will pay up to $400 for "loss" to wearing ap-                            signed and executed prior to any "accident"
          parel and other personal property which is:                                  or "loss" , provided that the "'accident" or "loss"
          (1) Owned by an "insured"; and                                               arises out of opOrations contemplated by

     CA 13 53 02 15                         0 2015 The Travelers Indemnity Company. All rights reserved.                    Page 3 of 4
          Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 66 of 82 PageID #:70




       COMMERCIAL AUTO


             such contract. The waiver applies only to the              The unintentional omission Of, or unintentional
             person or organization designated in such                  error in, any information given by you shall not
             contract.                                                  prejudice your rights under this insurance. How-
C)
CD
       N. UNINTENTIONAL ERRORS OR OMISSIONS                             ever this provision does not affect our right to col-
           The following is added to Paragraph B2., Con-                lect additional premium or exercise our right of
           cealment, Misrepresentation, Or Fraud, of                    cancellation or non-renewal.
           SECTION IV BUSINESS AUTO CONDITIONS:
                       -




LJJ
I-

0
w
-J
U-




      Page 4 of 4                  C 2015 The Trav&ers Indemnity Company. All dghtsceserved.              CA T3 53 02 15
                                              Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 67 of 82 PageID #:71
FILED DATE: 10/20120205:01 PM 2020CF-{06383
FILED DATE: 1012012020
            -          5:01 PM 2020CH06383
                                             Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 68 of 82 PageID #:72
        Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 69 of 82 PageID #:73




           THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ 11 CAREFULLY.

          AMENDMENT OF COMMON POLICY CONDITIONS                                                                    -




         PROHIBITED COVERAGE UNLICENSED INSURANCE               —


              AND TRADE OR ECONOMIC SANCTIONS
     This endorsement modifies insurance provided under the following:
            ALL COVERAGE& INCLUDED IN THIS POLICY
     The following is added to the Common Policy Condi-                  b. The furnishing of certificates or other evi-
     tion:                                                                   dence of insurance in any country or jurisdic-
I.   Prohibited Coverage Unlicensed Insurance
                            -
                                                                             tion in which we are not licensed to provide
                                                                             insurance
     1. With respect to loss sustained by any insured, or
         loss to any property, located in a country or juris-       Prohibited Coverage Trade Or Economic Sanc-
                                                                                            -



         diction in which we are not licensed to provide             tions
         this insurance, this insurance does not apply to           We will provide coverage for any loss, or otherwise
        the extent that insuring such loss would violate            will provide any benefit, only to the extent that provid-
        the laws or regulations of such country or jurisdic-        ing such coverage or benefit does not expose us or
        tion.
                                                                    any of our affiliated or parent companies to:
     2. We do not assume responsibility for:
                                                                    1. Any tradeor economic sanction under any law or
        a. The payment of any fine, fee, penalty orother               regulation of the United .States of America; or
           charge that may be imposed on any person
           or organization in any country or jurisdiction           2. Any other applicable trade or economic sanction,
           because we are not licensed to provide insur-               prohibition or restriction.
           ance in such country or jurisdiction; or
         Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 70 of 82 PageID #:74




            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
C')
co
co
                     NUCLEAR ENERGY LIABILITY EXCLUSION
IN                             ENDORSEMENT
                                                         (Broad Form)


      This endorsement modifies insurance provided under the following:
             COMMERCIAL AUTOMOBILE COVERAGE PART
             COMMERCIAL GENERAL LIABILITY COVERAGE PART
             FARM COVERAGE PART
             LIQUOR LIABILITY COVERAGE PART
             MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
             OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
             POLLUTION LIAB!LITY•COVERAGE PART
             PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
             RAILROAD PROTECTIVE LIABILITY COVERAGE PART
             UNDERGROUND STORAGE TANK POLICY

      1. The insurance does not apply:                                    "hazardous properties" of "nuclear material",
         A. Under any Liability Coverage, to "bodily in-                  if:
            jury" or "property damage":                                   (1) The "nuclear material" (a) is at any "nu-
             (1.) With respect, to which an "insured" under                   clear facility" owned by, or operated by or
                  the policy is also an insured under a nu-                   on behalf of, an "insured" or (b) has been
                   clear energy liability policy issued by Nu-                 discharged or dispersed therefrom;
                   clear Energy Liability Insurance Associa-              (2) The "nuclear material" is contained in
                  tion, Mutual Atomic Energy Liability Un-                    "spent fuel" or "waste" at any time pos-
                  derwriters, Nuclear Insurance Association                   sessed, handled, used, processed,
                  of Canada or any of their successors, or                    stored, transported or disposed of, by or
                  would be an insured under any such p01-                     on behalf of an "insured"; or
                  icy but for its termination upon exhaustion             (3) The. "bodily injury" or "property damage"
                  of its limit of liability;; or                              arises out of the furnishing by an "in-
             (2) Resulting from the "hazardous properties'.                   sured" of services, materials, parts or
                  of "nuclear material" and with respect to                   equipment in connection with the plan-
                  which (a) any person or organization is                     ning, construction, maintenance, opera-
                  required to maintain financial protection                   tion or use of any "nuclear'facility", but if
                  pursuant to the Atomic Energy Act of                        such facility is located within the United
                  1954, or any law amendatory thereof, or                     States of America, its territories or pos-
                  (b) the "insured" is, or had this policy not                sessions or Canada, this exclusion (3)
                  been issued would be, entitled to 'indern                   applies only to "property damage" to such
                  nity from the United States of America, Or                  "nuclear facility" and any property thereat.
                  any agency thereof, under any agreement        2. As used in this endorsement:
                  entered into by the United States of
                  America, or any agency thereof, with any          "Hazardous properties" includes radioactive, toxic
                  person or organization.                           or explosive properties.
         B. Under any Medical Payments coverage, to                 "Nuclear material" means "source material", "spe-
            expenses incurred with respect to "bodily in-           cial nuclear material" or "by-product material".
            jury" resulting from the "hazardous properties"         "Source material", "special nuclear material", and
            of "nuclear material" and arising out of the            "by-product material" have the meanings given
            operation of a• "nuclear facility" by any person        them in the Atomic Energy Act of 1954 or in any
            or organization.                                        law arnendatory thereof.
        C. Under any Liability Coverage, to "bodily in-             "Spent fuel" means any fuel element or fuel com-
           jury" or "property damage" resulting from,               ponent, solid or liquid, which has been used or
                                                                    exposed to radiation in a "nuclear reactor".
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 71 of 82 PageID #:75




"Waste" moans any waste material a) containing                the total amount of such material in the
"by-product material" other than the tailings or             custody of the: "insured" at the premises.
wastes produced by the extraction or concentra-              where such equipment or device is lo-
tion of uranium or thorium from any ore proc-                cated consists of or contains more than
essed primarily for its "source material" content,           25 grams of plutonium or uranium 233 or
and (b) resulting from the operation by any per-             any combination thereof, -or more than
son or organization of any "nuclear facility" in-            250 grams of uranium 235;
cluded under the first two paragraphs of the defi-       (d) Any structure, basin, excavation, prem-
nition of "nuclear facility".                                ises or place prepared or used for the
"Nuclear facility" means:                                    storage or disposal of "waste";
   (a) Any "nuclear reactor";                        and includés'the.site onwhich any of the forego-
                                                     ing is located, all operations conducted on such
   (b) Any equipment or device designed or           site and all premises used for such operations.
       used for (1) separating the isotopes of
       uranium or plutonium, (2) processing or       "Nuclear reactor" means any apparatus designed
       Utilizing "spent fuel", or (3) handling,,     or used to sustain nuclear fission in a self-
       processing or packaging "waste";              supporting chain reaction or to contain a critical
   (c) Any equipment or device used for the          mass offissionable material.
       processing, fabricating or alloying of        "Property damage" includes all forms of radioac-
       "special nuclear material" if at any time     tive contamination of property.
   Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 72 of 82 PageID #:76




     THIS .ENDORSEMENT-CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  MICHIGAN CHANGES - CANCELLATION
                          AND N.ONRENEWAL
This endorsement modifies insurance provided under the following:
        COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       CRIME AND FIDELITY COVERAGE PART
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
       EQUIPMENT BREAKDOWN COVERAGE PART
       FARM COVERAGE PART
       MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
A. The. Cancellation Common Policy Condition is                    due. The minimum earned premium shall not
   amended as follows:                                             be less than the pro rata premium for the
   1. Paragraph 1. is replaced by the following:                   expired time or $25.00, whichever is greater.
                                                                   The cancellation will be effective even if we
       The first Named Insured shown in the                        have not made or offered a refUnd.
       Declarations may cancel this Poliby by giving
                                                            B. The following condition is added and supersedes
       us or our authorized agent notice of
                                                               any other provision.to the contrary:
       cancellation.
                                                               Nonrenewal
   2. Paragraph 3. is replaced by the following:
                                                               If we decide not to renew this Policy, we will mail
       We will mail or deliver our notice to the first
                                                               or deliver to the first Named Insured's last mailing
       Named Insured's last mailing address known              address known to us or our authorized agent
       to us or our authorized agent.                          written notice of the nonrenewal not less than 30
   3. Paragraph 5. is replaced by the following:               days before the expiration date.
      If this Policy is cancelled, we will send the first      If notice is mailed, proof of mailing shall be
      Named Insured any pro rata premium refund                sufficient proof of notice.
Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 73 of 82 PageID #:77




                                                                         C)
                                                                           rn
                                                                                Cl)
                                                        rn
                                                                 z
                                                        0



                                                                     0
                                           0



                                                      0
                                                (I)




                                                        r
                                            r

                                                      I
FILED DATE: 10/20/2020 5:01 PM 2020CH06383
                                             Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 74 of 82 PageID #:78
  Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 75 of 82 PageID #:79




                   NOTICE TO MICHIGAN POLICYHOLDERS

THIS POLICY IS EXEMPT FROM THE FILING REQUIREMENTS OF SECTION 2236 OF THE INSURANCE
CODE OF 1956, 1956 PA 218, MCL 500.2236.




                                                                           r.......4   ..L.4
         Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 76 of 82 PageID #:80




                   IMPORTANT NOTICE-         INDEPENDENT AGENT AND BROKER
                                            COMPENSATION

 NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
 PROVISION   OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
 CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
 DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
 YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE. OR
 ITS. CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
 NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


 For information about how. Travelers compensates independent agents, and brokers, please visit
 www.travelers.com, call our toll-free 'telephone number 1-866-904-8348, or request a written copy from Marketing
 at One Tower Square, 2GSA, Hartford, CT 06183.




r,Ipr4    C   na   no                                                                               r,.._....   4   ..i.l
                                           Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page FILED
                                                                                                    77 ofDATE
                                                                                                          82 10/20/2020
                                                                                                              PageID5:01#:81
                                                                                                                          PM                                  2020CH063B3




                                                                                                                        SECRETARY OF STATE'S COPY
STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
                                                                                                STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
ie authorized Michigan insurer shoin below certifies that it :has issued a commercial
                                                                                              The authorized Michigan insurer shown below certifies that it has issued a commercial
ilicy complying with Act 294, PA. 1972, as amended for the described motor vehicle.
                                                                                              policy complying with Act 294, P.A. 1972, as amended for the described motor vehicle;
 \IC #:      Company: CHARTER OAR FIRE INSURANCE COMPANY                                      NAlC #:        Company: CHARTER OAK FIRE INSURANCE COMPANY
:5615                                                                                           25615
                       ONE TOWER SQUARE, HARTFORD, CT 06183                                                              ONE TOWER SQUARE, HARTFORD, CT 66183
Jlicy Number                              Effective Date         Expiration Dale              Policy. Number                                     Effective Date           Expiration Dale
 -4R075090-1B-cAG                            01-01-18             01-01-19                    BA-.4E075090-18-CAG                                   01-01-18                01-01-19
?ar           Make/Model           Vehicle Identification Number                              Year            Make/Model                  Vehicle Identification Number
IT                                                                                            FLEET
sured APPLE VALLEY NATURAL FOODS, INC.                                                        Insured APPLE VALLEY NATURAL FOODS, INC.
          AND AS PER IL TS 03                                                                            AND AS PER IL TB 03
          9067 US 31                                                                                     9067 US 31
          BERRIEN SPRINGS                   MI 49103                                                    BERRIEN SPRINGS                    MI 49103


ARNING KEEP THIS CERTIFICATE IN YOUR.VEHICLE AT ALL TIMES. lf you fail lo                     WARNING KEEP THIS CERTIFICATE IN YOUR VEHICLE AT ALL TIMES. If you fail to
oducit upon a polith officer's request, you will be responsible bra civil infraction.         produce it upon a police officer's request, you will be responsible bra civil infiaction.
person who supplies false information to the secretary of state under this section or who     A person who supplies false information to the secretary of stale under this section or who
sues or uses an invalid certificate of insurance is guilty of misdemeanor punishable, by      issues or uses an invalid certificate of insurance is gUilty of a misdemeanor punishable by
prisonment for not more than .1 year, or a fine of not more than $1000, or both.              imprisonment for not more than 1 year, or a fine of not more thari$1000, or both.
                                                                                       AW
 10M1 Rev. 1211           See Important Notice On Reverse Side        TRAVELERSJ              CAIDMI Rev. 1211         See Important Notice On Reverse Side         TRAVELERSJ


                                                                                                                         SECRETARY OF STATE'S COPY
STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE                                             STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
ie authorized Michigan insurer shown below certifies that it has issued a commercial          The authorized Michigan insurer shOwn below certifies that it. has issued a commercial
ilicy complying with Act 294, P.A. 1972, as amended for the describedmotor vehicle.           policy complying with Act.294. P.A. 1972, as amended for the describedmotor vehicle.
 IC #:       Company: CHARTER OAR FIRE INSURANCE COMPANY                                      NAIC :         Company: CHARTER OAK FIRE INSURANCE COMPANY
 5615                 ONE TOWER SQUARE, HARTFORD, CT 06183                                     2S615                     ONE .TOWER SQUARE, HARTFORD, CT 06183
)!icy Number                            Effective Date.    Expiration Date.                   Policy Number                                     Effective'Date           Expiration Date
 -4K075090-1B-CAG                                    01-01.48                  01-01-19       BA-4K075090-18-CAG                                  01-01-18                 01-01-19
rar           Make/Model                   Vehicle Identification Number                      Year            Make/Model                  Vehicle Identification Number
 .EET                                                                                         FLEET
sured     APPLE VALLEY NATURAL FOODS, INC.                                                    Insured    APPLE VALLEY NATURAL FOODS, INC.
          AND AS PER IL T8 03                                                                            AND AS PER IL T8 03
          9067 US 31                                                                                     9067 US 31
          BERRIEN SPRINGS                   MI 49103                                                     BERRIEN SPRINGS                   MI 49103


 ARNING KEEP THIS CERTIFICATE IN YOUR VEHICLE AT ALL TIMES. If you fail to                    WARNING KEEP THIS CERTIFICATE IN YOUR VEHICLE.AT. ALL TIMES: If you fail to
 oduce it upon a policèofficei"s request, you will be repribIe.f.r a civil infraction.        produce it upon a police officer's request, you will be responsiblefór a civil infraction:
 person who supplies false information to the. secretary of state under
                                                                    -   this section or who   A person who supplies false information to thesecretary of state under this section or whO
 sues or uses an invalid certificate of insurance is guilty of a misdemeanor punishable by    issues or uses an invalid certificate of insurance is guilty of amisderneanor punishable by
 prisonment for not more than 1 year, or a fine of not more than S1000, or both.              imprisonment for not more than 1 year, or fine of notmore than$1000, or both.
                                           Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page FILED
                                                                                                    78 ofDATE:
                                                                                                          82 1012012020
                                                                                                               PageID5:01
                                                                                                                        #:82
                                                                                                                          PM                                     2020CH06383

PENALTY FOR OPERATION WITHOUT INSURANCE                                                          PENALTY FOR OPERATION WITHOUT INSURANCE
 lichigan Law (MCLA 500:3101) requires that the owner or registrant of a motor vehicle           Michigan Law (MCLA 500.3101) requires that the owner or registrant of a motor vehicle
'egisleràd in this state must have insurance or other approved security for the payment of       registered'in this state must have insurance or other approved security for the paymOlil of
io-faull benefits in the vehicle at all times. An owner or registrant who drives or permits a    no-fault benefits in the vehicle at all times. An owner or registrant who drives or permits a
iehicte to be driven upon a public highway without the pràper insurance or other security i      vehicle to be driven-upon a public highway without the proper insurance or other security is
 uiIty of a misdemeanor. A person convicted of such a misdemeanor will be fined not less         guilty of a misdemeanor. A person convicted of such a misdemeanor will be fined not less
 han $200 Aorlmiire'tha6 $500, imprisoned for not more than '1 year, or both                     than $200 nor more than $500, imprisond.for not more than 1 year, or both.
                                                                                         -

IN CASE OF AN ACCIDENT                                                                           IN CASE-OF AN ACCIDENT
 Call Travêle'rs immediately;                                                                     'Call Travelers immediately.
 1-800-238-6225                                                                                    1-BOO.-238-6225
 24 HOUR CLAIM 'REPORTING SERVICE                                                                  2.4 HOUR. CLAINREPORTING SERVICE



  Be sure to get name and address of each driver; passenger, and witness, and insurance          • Be.sure to get name and address of each driver, passenger, and witness. ainsuranice
  company and policy number for each vehicle involved.                                             companyand policy number for each vehicle involved.
  Do not assume responsibility for accident.                                                     • Do not assume responsibility for accident.
  Call police.                                                                                   • Call police.
  Protect against further damage.                                                                • Protect against further damage.
  Request medical assistance, if required.                                                       * Request medical assistance, if required.
  Only discuss the accident with police officers or.Travelers representatives.                     Only discuss.the accident with police officers or Travelers representatives.
IVARNlNG when a named excluded person.operates a vehicle all liability coverage is.ioid
                -                                                                                WARNING when a named excluded person operates a vehicle all liability coverage is void
                                                                                                                 -                                                                           -

io one is insured Owners o f the vehicle and others legally, responsible for the acts of the     no oneis:insured. Owiiers of the vehicle~ andolherk legally responsible forlhe acts ofthe
iamed•excludéd person rirñaiñ fully personally liàblè.                                           named excluded person remain fully personally liable.
 AIDMt IBathI                                                                                    CA1DMI (Badc)



PENALTY FOR OPERATION WITHOUT INSURANCE                                                          PENALTY FOR OPERATION WITHOUT INSURANCE
 1ichigan Law (MCLA 500.3101) requires that the owner or registrant of a motor vehicle           Michigan Law (MCLA 500.3101) requires that the owner or registrant of a motor vehicle
'egistered in this state must have insurance or other approved security for the payment of       registered in this state must have insurance or other approved security for the payment of
io-fault benefits in the vehicle at all times. An Owner or registrant who drives or permits a    no-fault benefits in the vehicle at all times. An owner or registrant who drives or permits a
rehicle lobe driven upon a public highway without the proper insurance or other security is      vehidetobe driven upon a public highway without the proper insurance. or other security is
guilty of a misdemeanor. A person convicted of such arrrisdemeanor will be fined not less        guilty/Of a misdemeanor. A person convicted of such a misdemeanor will be fined not less
han $200 nor more than 8500, imprisoned for not more than 1 year, or both.                       thari:$2O0n'r more than $500, imprisoned for notmore than 1 year, or both.
IN CASE OF AN ACCIDENT                                                                           IN CASE OF AN ACCIDENT
  CM! Trávelèsimediately.                                                                          Call TràvèlOrs immediately.
  1- 800.23.8 7 6225                                                                               1-BOO.-238-.6225
  24 HOUR CLAIM REPORTING SERVICE                                                                  24 HOUR CLAIM REPORTING SERVICE



  Be sure to get name and address of each driver, passenger, and witness, and insurance          • Be sure to get name and address of each'driver, passenger, and witness, and insurance
  company and pOlicy number for each vehicle involved.                                             company and policy number for each vehicle involved.
* Do not assume responsibility for accident.                                                       Do not assume responsibility for accident.
  Call police.                                                                                     Cell police.
  Protect against further damage.                                                                * Protect-against further damage.
  Request medical assistance, it required.                                                       *
                                                                                                   Request medical assistance, if. required
  Only discuss the accident with police officers or travelers.representatives,                   * Only dicuss the accident with police oflrs or Traveler's representatives.

AIARNING— when'a named excluded person operates a vehicle all liability coverage isiOid      -   WARNING — when a named excluded person operates a vehicle all liability coverage is void        -

io one is insured. Owners,oVthe vehicle and others legally. responsible tor'the actsof;the       no one is ijisured Owners of the vehicle and others legally responsible for the acts of the
iamed excluded person remain fully personally liable.                                            named excluded person remain fully personally liable
 AIOMi (BeCK)                                                                                    cAiowi Beck)
                                           Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page FILED
                                                                                                    79 ofDATE:.
                                                                                                          82 PageID         #:83
                                                                                                                10/20/2020 5:01 PM                               2020CH06383




                                                                                                                           SECRETARY OF STATE'S COPY
STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
                                                                                               STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
re authorized Michigan insurer shown below certifies that it has issued a commercial
                                                                                             The authorized Michigan insurer shown below certifies that it has issued a commercial
1icy complying with Act 294, P.A. 1972, as amended for lh.described motor vehicle.
                                                                                             policy complying with Act 294, P.A. 1972, as amended for the described motor vehicle.
JC #:         Cornpny: CHARTER OAR FIRE INSURANCE COMPANY                                    NAIC #:        Company: CHARTER OAR FIRE INSURANCE COMPANY
5615                                                                                          25615
                          ONE TOWER SQUARE        HARTFORD, CT. 06183                                                   ONE TOWER SQUARE, HARTFORD, CT 06183
ficy Number                                       Effective. Date     Expiration Date        Policy Number                                       Effective Date          Expiration Date
t-4XO750O-18-CAG                                     01-01-18                 01-01-19       BA-4K075090 -1B-CAO                                    01-01-18               01-01-19
tar       Make/MOdel                       Vehicle Identification, Number                    Year            Make/Model                   Vehicle identification Number
'EET                                                                                         FLEET
sured   APPLE VALLEY NATURAL FOODS, INC.                                                     Insured APPLE VALLEY NATURAL FOODS, INC.
        AND AS PER IL 78 03                                                                            AND AS PER IL TO 03
        9067 US 31                                                                                     9067 US 31
        BERRIEN SPRINGS                    MI 49103                                                    BERRIEN SPRINGS                      MI 49103


ARNING KEEP THIS ' CERTIFICATE IN YOUR VEHICLE AT ALL TIMES. If you fail to                  WARNING KEEP THIS CERTIFICATE IN YOUR VEHICLE At ALL TIMES, If you fail to
educe it upon a police officer's request, you will be responsiblefoa civil infraction.       produce it upon a police officer's request, you will be responsible for a civil infraction.
person who supplies'false iriforniation tO the secretary of state under thissection or who   A person who, supplies, false information to the secretary of slate under thissection or who
,ues or uses aniñvalidcertificate of insurance is guilty of misdemeanor punishable by        issues or uses an invalid eertificate of insurance is guilty of a ntidenEarior iihishable by
 prisonment for not niOre than 1 year, or a fine of not more thanS1000, or both,             imprisonment for not rnorelhan1 year, or a fine of.nol more than $1000,- or both.

JDMl Rev. 12-11          See Important Notice On ReverseSide,         TRAVELERS J            CAIDMI Rev. 12-11            See Important Notice On Reverse Side       TRAVELERS J


                                                                                                                           SECRETARY OF STATE'S COPY
STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE                                            •STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
  e authorized Michigan insurer shown below certifies that it has issued a commercial        The authorized Michigan insurer shown below certifies that it has issued a commercial
 licy complying with Act 294, PA. 1972, as amended for the described motor vehicle.          policy complying with Act 294, PA. 1972, as amended for the described motor vehicle.
\IC #:        Company CHARTER OAK FIRE INSURANCE COMPANY                                     NAIC #:        Company: CHARTER OAR FIRE INSURANCE COMPANY
  5615                    ONE TOWER SQUARE, HARTFORD, CT 06183                                25615                     ONE TOWER SQUARE, HARTFORD, CT 061B
  11cy Number                                     Effective Date          Expiration Date    Policy Number                                      Effective Date          Expiration Date
'.-4K075090-1B.-CAG                                  01-01-18               01-01-19         BA-4K075090-.18-CAG                                   01-01-18               01-01-19
tar            Make/Model                  Vehicle ldehtiticatioA Number                     Year            Make/Model                  Vehicle Identification Number
  EET                                                                                        FLEET                   .-                          .         .

sued APPLE VALLEY NATURAL FOODS, INC.                                                        Insured APPLE VALLEY. NATURAL. FOODS, INC.
          AND AS PER IL TO 03                                                                          AND AS PER It 78 03
          9067 US 31                                                                                    9067 US 31
         BERRIEN SPRINGS                    MI 49103                                                    BERRIEN SPRINGS                     MI 49103


ARNING KEEP THIS CERTIFICATE IN YOUR VEHICLE AT ALL TIMES. If you fail to                    WARNING KEEP THIS CERTIFICATE IN YOUR VEHICLE AT ALL TIMES. If you fail to
educe it upon a police officer's request, you will be responsible for a civil infraction.    produce it upon a police officer's request, you will be responsible fora civil infraction.
 person who supp!ies:falseinformation to the secretary of- state under this section or who   A person who supplies false irifon'nation to the secretary of state under this section or who
'sues or uses an invalid certificate of insurance is guilty of a misdemeanor punishable by   issues or uses an invalid certificate of insurance is guilty of a misdemeanor punishable by
'prisortmentforrrot more than 1 year, ora fine of not more than $1000,or both,               imprisonment for not more than 1 year, or a fine of not more than $1000, or both.
                                           Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page FILED
                                                                                                    80 ofDATE:
                                                                                                           82 10/20/2020
                                                                                                               PageID5:01#:84
                                                                                                                           PM                                       2020CH06383

PENALTY FOR OPERATION WITHOUT INSURANCE                                                          PENALTY FOR OPERATION WITHOUT INSURANCE
Michigan Law (MCLA 500.3101) requires that the owner or registrant of a motor vehicle            Michigan Law (MCLA 500.3101) requires Ihal the owner or registrant of a motor vehicle
  egistered in this slate must have insurance or other approved security foithO payment Of       registered in this stale must have insurance or other approved security for the payment-of
 io-fault benefits in the vehicle at all times. An owner or registrant who drives or permits a   no-fault benefits in the vehicle at all times. An owner or registrant who drives or permits a
,ehicle to be driven upon a public highway without the proper insurance or other security is     vehicle to be driven upon a public highway without the proper-insurance-or, other security is
;uilty of a misdemeanor. A person convicted of such a misdemeanor will betiñed not less          guilty of a misdemeanor. A person convicted of such a misdemeanor will be fined notless
:han'$200 nor more than $500, imprisoned-for not more than year, or both..                       than $200 nor more than $500. imprisoned for not more than 1 year, or both..
IN CASE OF AN ACCIDENT                                                                           IN CASE OF AN ACCIDENT
  Call Travelers immediately.                                                                    * Call Travelers immediately.
  1-'SOO-238-6225                                                                                  1-BOO23B-6225
  24 HOUR CLAIM REPORTING SERVICE                                                                        24 HOUR            REPORTING SERVICE'


'Be sure.to get name and address of each driver, passenger, and witness;      ndinurncè            Be sure to get name and address of each driver, passenger,and witness, andinsurance
   company and policy number for each vehicle involved.                                            company and policy number for each vehicle involved.
  Do not assume responsibility for accident.                                                     *
                                                                                                   Do not assume responsibility for accident.
  Call police.                                                                                   • Call police.
'Protect against further damage.                                                                   Protect against further damage.
'Request medical assistance, it required.                                                        * Request medical assistance, if required.
'Only discuss the accident with police officers or Travelers representatives.                    • Only discuss the accident with police officers or Travelers representatives.
 /VARN1NG when a named excluded person operates.a vehicle all liability covérageis void
            -                                                                               -    WARNING when a named excluded person operates a vehicle all liability coverage is void
                                                                                                                   -                                                                          -

io one is insured. Owners of the vehicle and others legally responsible fOr the acts of the      no one is insured. Owners of the vehicle and others legally responsible for the acts of the
,amed excluded person remain fully personally liable.                                            named excluded person remain fully person011y liable.
  A10M1(BaO)                                                                                     CAIOMI (Back)



PENALTY FOR OPERATION WITHOUT INSURANCE                                                          PENALTY FOR OPERATION WITHOUT INSURANCE
Michigan, Law (MCLA 500.3101) requires that the owner or registrant of a motor vehicle-          Michigan Law (MCLA 500.3101) requires thaV the owner or registrant of a motor vehicle
'egistered in this state must have insurance or other approved, security for the pa'rhent of     registered in this state must have insurance or other approved security for the payment of
 o-fault benefits in the vehicle at all times. An owner or registrant who drives or permits a    no-fault benefits inthe vehicle at all times. An owner or registrant who drives or permits a
iehide to be driveri upon a public highway without the proper insurance or other security is     vehicle to be driven upon a public highway without the proper insurance or other security is
;uilty of a misdemeanor. A person convicted of such a rnidemearior will be fined not less        guilty of a misdemeanor. A person convicted of such a misdemeanor will be fined not less
 han $200 nor more than $500, imprisoned for not more than 1 year, or both.                      than $200 nor more than $500, imprisoned for not more than 1 year; or both.
IN CASE OF AN ACCIDENT                                                                           IN CASE OF AN ACCIDENT
  Call Travelers immediately.                                                                      Call Travelers immediately.
  1-80O-238-225                                                                                    1-BOO-238-6225
  24 HOUR CLAIM REPORTING SERVICE                                                                        24 HOUR CLAIM REPORTING SERVICE


'Be sure to get.name and address-ol each driver, passengér,and witness. and insurance:             Be sure to get name and address of each driver, passenger andwitness,.at'td insurance
  company and policy number for each vehicle involved.                                             company and policy number-for each Vehicle'involved.
'Do nOt ssume responsibility for accident.                                                           *
                                                                                                   Do not assume responsibility for. accident.
'Call police.                                                                                    • Call police.
  Protect against further damage.                                                                  Protect against further damage.
'-Request:medical assistance, if required.                                                         Request medical assistance, if required.
'Only discuss-the accident with police officers or Traveles ?epreseritatives-.                     Only discuss the accident with police.officers or Travelers 'representatives.
                                                                                                     *



 NARNINS when a named excluded person operates vehicle all liability.coverageis -void
            -                                                                               -        WARNING when a named excluded person operatesa vehide:alt liability; coverage is void
                                                                                                                       -.                                                                         -

 'to one is insured. Owners of the vehicle and others legally responsible for thèats of- the         no-one is insured. Owners of the vehicle. and others legally responsible for the acts of the
 'tamed excluded person remain Iully.pérsorrally liable.                                             named excluded person remain fully personally liable.   -

    IDMI lBa                                                                                         CAIOMI (Back)
                                           Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page FILED
                                                                                                    81 ofDATE:
                                                                                                          82 PageID        #:85
                                                                                                               10120/2020 5:01 PM                           2020CH06383




                                                                                                                      SECRETARY OF STATE'S COPY
STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
                                                                                              STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
re authorized Michigan insurer shown below certifies thàtit has issued a commercial
                                                                                            The authorized Michigan insurer shown below certifies that it has issued a commercial
ilicy complying with Act 294; P.A. 1972, as. amended. fôr.'thjdscribed motor vehicle.
                                                                                            policy complying with Act 294, P.A. 1972, asamended -tor the described motor vehicle
\IC #:       Company: CHARTER OAK FIRE INSURANCE COMPANY                                    NAIC #f        COmpany: CHARTER OAK FIRE INSURANCE COMPANY
 5615                 ONE TONER SQUARE, HARTFORD, CT 06183                                   25615                    ONE TOWER SQUARE, HARTFORD, CT 06183
 1icy Number                             Effective Date         Expiration Date             Policy Number                               EffectRie Date    Expiration Date
r-4X075090-18-CAG                           01-01-18             01-01-19                   BA-4K075090-1B-CAG                            01-01-18          01-01-19
 ar          Make/Model           Vehicle Identification Number                             Year           Make/MOdel                  Vehicle Identification Number
EET                                                                                         FLEET
sured    APPLE VALLEY NATURAL FOODS, INC.                                                   Insured   APPLE. VALLEY NATURAL FOODS, INC.
         AND AS PER IL TS 03                                                                          AND AS PER IL TB 03
         9067 US 31                                                                                   9067 US 31
          ERRIEN SPRINGS                   MI 49103                                                   BERRXEN SPRINGS                   MI 49103


ARNING KEEP THISCERTIFICATE IN YOUR VEHICLE M AILTIMES. If you fail.to                      WARNINGKEEP THIS CERTIFICATE IN YOUR VEHICLE AT ALL TIMES; If -yOufail to
oduceiIupbn.a police Officer's request, you will be-resp5nibleför a civil infraction.       produce it upon a police officer's request, you will.be resónsiblefora civil infraction.
person who supplies false information to the secretary of state under this section or who   A person who supelies false information to the secretary of.state.under this section or
sues or uses an invalid Lertificate of insurance is guilty of a misdemeanor punishable by   issues or uses aninvalid certificate of insurance is-,guilty of amisdemeanor punishable by
prisonrnent for not more than 1 year, or a fine of not more than $1000, or both.            imprisonment for not more than I year. or a fine of not more than $1000, or both.
                                                                                                                                                                                    AW
%IDMI Rev. 12-11         See Important Notice On Reverse Side       TRAVELERSJ              CAIDMI Rev. 12-11       See Important Notice On Reverse Side          TRAVELERS J

                                                                                                                       SECRETARY OF STATE'S COPY
STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE                                           STATE OF MICHIGAN CERTIFICATE OF NO-FAULT INSURANCE
ie authorized Michigan insurer shown below certifies that it has issued- a commercial       The authorized Michigan insurer shown below -certifies that it has issued a commercial
lucy complying with Act 294, P.A. 1972, as amended for the described motor vehicle.         policy complying with Act 294, PA. 1972, as amended for.the described motor vehicle
  IC #:      Company: CHARTER OAR FIRE INSURANCE COMPANY                                    NAIC #:        Company: CHARTER OAK FIRE INSURANCE COMPANY
 5615                    ONE TOWER SQUARE, HARTFORD, CT 06183                                25515                     ONE TOWER SQUARE, HARTFORD, CT 06183
ilicy Number                                      Effective Date          Expiration Date   Policy Number                                    Effective Date            Expiration Date
t-4R075090.-18-CAG                                   01-01-1B               01-01-19        BA-4K075090-18 _                                    01-01-18                 01-01-19
  ar          Make/Model                   Vehicle Identification -Number                   Year           Make/Model                   Vehide.Identification Number
IEET                                                                                        FLEET
 sured APPLE VALLEY NATURAL FOODS, INC.                                                     Insured   APPLE VALLEY NATURAL FOODS, INC.
         AND AS PER XL T8 03                                                                          AND AS PER IL TB 03
         9067 US 31                                                                                   9067 US 31
         SERRIEN SPRINGS                   MI 49103                                                   BERRIEN SPRINGS                    MI 491.03


ARNING KEEP THIS CERTIFICATE IN YOUR VEHICLEAT ALL TIMES. If you rail to                    WARNING KEEP THIS CERTIFICATE IN YOUR \EHICLE AT ALL TIMES. If you fail to
oduce it upon a police officersrequest, you will be responsible for a civil infraction,     produce it upon a police officers request, you will be responsible for a civil infraction.
person who supplies false information to the secretary of state under this section or who   A person who supplies false information to the secretary of stateunder this section or who
iues or uses an invalid certifiCate of insurance is guilty of a misdemeanor punishable by   issues or uses an invalid certificate of insurance--is-guilty of a misdemeanor punishable by
prisonment for not more than 1 year, or a fine of not more than $1000. or both.             imprisonment for not more than year, or a fine of not more than $1000, or both.
                                            Case: 1:20-cv-07332 Document #: 1-1 Filed: 12/11/20 Page 82 of 82 PageID5:01
                                                                                                                     #:86PM                                           2020CR06383
                                                                                                                                 FILED DATE: 10/20/2020

PENALTY FOR OPERATION WITHOUT INSURANCE                                                             PENALTY FOR OPERATION WITHOUT.INSURANCE
 1ichigan Law (MCLA 500.3101) requires that the owner or registrant of a motor vehidë               Michigan Law (MCLA 50D.3101) requires that the owner or registrant of a motor vehicle
 egistered in this sttè must have insurance or other approved security for the aymeht of            registered in this state must have insurance di- other approved security for the payment of
io-fault benefits in the vehicle at all times. An owner Or. reg istrant who drives or perm!lsa      no-fault benefits in the vehicle at all times. An'owner or registrant who driirs or permits a
iehióle to bedriven upon a public highway without the rôperinsuranceor other security is            vehicle10 be driven upon a public highway without the proper insurance or other security is
  ditty of a misdOmeanor. A person convicted of such a misdemeanor will be fined not. less          guilty of a misdemeanor. A person convicted of such a misdemeanor will be fined not,less
 han $200 nor more than $500, imprisoned for not more than 1 year, or both.                         than $200 nor more:than $500, imprisoned for:nbt mOre than 1 year, or both.
IN CASE OF AN ACCIDENT                                                                              IN CASE OF AN ACCIDENT
  Call Travelers immediately-                                                                         Call Travelers immediately.
  1-800-238 - 6225                                                                                    1-800-238-6225
  24 HOUR CLAIM REPORTING SERVICE                                                                     24 HOUR CLAIM REPORTING SERVICE


  Be sure to.get name andaddress of each drver. passenger,and witness, and insurance                * Be sure togetname and address ofeach drilrer,,passenger.,and witness, and insurance
  company and policynurnber for each vehicle involved.                                                cOmpanyand policynumber for each.vehicleinvolved,
  Do notassume.responsibility for accident.                                                           Do not assume responsibility for accident.
  Call police.                                                                                      • Call police..
  Protect against further damage.                                                                     Protect against further damage.
  Request medical assistance, if reqUired.                                                          * Request medical assistance, if required:

  Only discuss the accident with police officers or Travelers representatives.                      • Only discuss the accident with police officers or Travelers representatives.
IVARNING when a named excluded person operates vehicle all liability coverage is void
                -                                                                           -       WARNING —when a named excluded person operates a vehicle all liability coverage is void     -

'ro one is insured. Owners of the vehicle and others legally responsible for the acts of the.       no one is insured. Owners of the vehicle and others legally responsible for the acts of the
iamed excluded persOn remain fully personally liable.                                               named excluded person remain fully personally liable.
 AIOMI (Back)                                                                                       CAIOMI fBad)




PENALTY FOROPERATION WITHOUT INSURANCE                                                              PENALTY FOROPERATION WITHOUT INSURANCE
1Jlichigan.Law (MCLA .500.3101) requires that the owner or registrantof a. motor véhidé             Michigan Law (MCLA 500.3101) requies that the owner or registrant of a motor vehicle
 egistered in this stãté must have insurance or other approved -security for the payment of         registered in thissiate must .have insurance Or othEr approved security fOrthC payment of
10-fault benefits in , the vehicle at all times. An owner o(registrant who drives or permits a      no-fault benefits in the vehicle at all limes. An owner or registrant who drives or permits a
iehicle to be driven upon a public highway without th prope? insurance or other security is         vehicle to be driven upon a public highway without the proper insurance or other security is
guilty of a misdemeanor. A person convicted of such a misdemeanor will be fined not less            guilty of a.misdemeärior. A person convictédoI'such a misdemeanor will be fined not less
 han $200 nor more thaii$500. imprisoned for not morethan 1 year, or both.                          than $200 nor more than $500, imprisarrèd for not more than 1year, or both.
IN CASE OF AN ACCIDENT                                                                              IN CASE OF AN ACCIDENT
  Call Travelers iriheàiàtely.                                                                        Call Travelers.immediately.
 1-800-238-6225                                                                                       1-800-238-6225
 24 HOUR CLAIM REPORTING SERVICE                                                                      24 HOUR CLAIW REPORTING SERVICE


'Be sure to get name and address of each driver, passenger; and witness; and'instkance              *
                                                                                                          Be sureto getname and addresil of each driver, passenger, and witness, and nsurance
                                                                                                                                                                                      i
  company-and pOlicy number for each vehicle involved                                                     company and policy number for each'vehidE'involved.
 Do not assume responsibility for accident.                                                             * Do not assume responsibility for,accident.

'Call police:                                                                                           * Call police.

'Protect against further damage.                                                                        • Protect against further damage.
  Request medical assistance, it required.                                                              • Request medical assistance, it required.
  Only discuss the accident with police officers or Travelers representatives.                          • Only discussthe accident with police officers or Travelers representatives.
AfAR WING - when a named excluded person operates a vehicle all liability coverage is void      -       WARNING when a named excluded person operates a vehicle all liability coverageis void
                                                                                                                   -                                                                                -

10 one is insured. Owners of the vehicle and others legally fesponsible for the acts of the             no one is insured. Owners of the vehicle and others legally responsible for the acts of the
 amed excluded person remain fully personally liable.                                                   named excluded persori remain fully personally liable.
 AiOMI (Back)                                                                                           cAIDMI (Back)
